Exhibit 10.1

ARRANGEMENT AGREEMENT

THIS ARRANGEMENT AGREEMENT dated December 30, 2013,

 

BETWEEN:    2400520 ONTARIO INC., a corporation incorporated under the laws of
the Province of Ontario (“Purchaser”) AND:    TRANSFORCE INC., a corporation
incorporated under the federal laws of Canada (“Parent”) AND:    VITRAN
CORPORATION INC., a corporation incorporated under the laws of the Province of
Ontario (“Vitran”)

THIS AGREEMENT WITNESSES THAT in consideration of the mutual covenants and
agreements herein contained and other good and valuable consideration (the
receipt and sufficiency of which are hereby acknowledged), the Parties hereto
covenant and agree as follows:

 

1. Definitions

 

  (a) “Acquisition Proposal” means, other than the Transactions contemplated by
this Agreement, (i) any bona fide inquiry or proposal (written or oral) made by
a third party (other than Purchaser or any of its Affiliates) regarding any
merger, amalgamation, statutory arrangement, share exchange, business
combination, take-over bid, sale or other disposition of all or substantially
all of the assets, or sale or other disposition of 20% or more of the properties
or assets of Vitran and the Vitran Subsidiaries on a consolidated basis,
(ii) any recapitalization, reorganization, or liquidation of Vitran or any of
the Vitran Subsidiaries whose assets, individually or in the aggregate,
constitute 20% or more of the fair market value of the consolidated assets of
Vitran and the Vitran Subsidiaries, (iii) any sale or issuance of Vitran equity
securities or debt convertible into equity securities or rights therein or
thereto or rights, options or warrants to acquire any such securities that would
result in the increase in the number of Common Shares outstanding, on a
fully-diluted basis, by more than 20%, or (iv) any type of similar transaction
which would, or could, in any case, constitute a de facto acquisition or change
of control of Vitran and would or could, in any case, result in the sale or
other disposition of all or material portion of the property and assets of
Vitran and the Vitran Subsidiaries on a consolidated basis;

 

  (b) “Affiliate” has the meaning ascribed thereto in the Securities Act;

 

  (c) “Agreement” means this arrangement agreement, together with the schedules
attached hereto and the Vitran Disclosure Letter and the Purchaser Disclosure
Letter, each as amended or supplemented from time to time;



--------------------------------------------------------------------------------

  (d) “Arrangement” means the arrangement under the provisions of Section 182 of
the OBCA on the terms set out in the Plan of Arrangement, subject to any
amendments or variations thereto made in accordance with this Agreement and the
Plan of Arrangement or made at the direction of the Court in the Final Order
(with the consent of Vitran and Purchaser, each acting reasonably);

 

  (e) “Arrangement Resolution” means the resolution of the Vitran Shareholders
to be considered at the Vitran Meeting, approving the Arrangement;

 

  (f) “Articles of Arrangement” means the articles of arrangement of Vitran in
respect of the Arrangement, to be filed with the Director after the Final Order
is made;

 

  (g) “Board Recommendation” has the meaning ascribed thereto in Section 8(b);

 

  (h) “Business Day” means any day, other than a Saturday, a Sunday or a
statutory holiday in Toronto, Ontario;

 

  (i) “Change in Recommendation” by the directors of Vitran means (a) any
withholding, amendment, withdrawal, modification or qualification (or a public
proposal to withhold, amend, withdraw, modify or qualify) to the Board
Recommendation by the directors of Vitran in any manner adverse to Purchaser
and/or the consummation of the Arrangement; or (b) any approval, acceptance,
recommendation or endorsement by the directors of Vitran of, or public proposal
by the directors of Vitran to approve, accept, recommend or endorse, or publicly
taking no position or a neutral position with respect to, any Acquisition
Proposal (it being understood that publicly taking no position or a neutral
position with respect to an Acquisition Proposal until the third Business Day
after receipt of an Acquisition Proposal shall not be deemed to be a Change in
Recommendation);

 

  (j) “Commissioner of Competition” means the Commissioner of Competition
appointed pursuant to Subsection 7(1) of the Competition Act or any other Person
duly authorized to perform duties on behalf of the Commissioner of Competition;

 

  (k) “Common Shares” means the issued and outstanding common shares in the
capital of Vitran;

 

  (l) “Competition Act” means the Competition Act (Canada);

 

  (m)

“Competition Act Approval” means (i) the issuance of an advance ruling
certificate by the Commissioner of Competition under Subsection 102(1) of the
Competition Act to the effect that the Commissioner of Competition is satisfied
that she or he would not have sufficient grounds upon which to apply to the
Competition Tribunal for an order under Section 92 of the

 

2



--------------------------------------------------------------------------------

  Competition Act with respect to the Transactions contemplated by this
Agreement; or (ii) both of the (A) expiry, waiver or termination of the waiting
period, including any extension of such waiting period, under Section 123 of the
Competition Act or the waiver of the obligation to provide a pre-merger
notification in accordance with Part IX of the Competition Act in accordance
with paragraph 113(c) of the Competition Act, and (B) issuance of a No Action
Letter;

 

  (n) “Completion Deadline” means the date by which the Arrangement is to be
completed, which date shall be April 30, 2014 or such later date as may be
agreed to in writing by the Parties;

 

  (o) “Confidentiality Agreement” means the confidentiality agreement dated
July 5, 2013 between Vitran and Parent;

 

  (p) “Consideration” means the amount of USD$6.50, being the amount payable for
each Common Share pursuant to and in accordance with the terms of the
Arrangement;

 

  (q) “Contaminants” means any pollutant, contaminant or waste of any nature,
including without limitation, any hazardous waste, hazardous substance,
hazardous material, toxic substance, dangerous substance, dangerous good, or
deleterious substance under or pursuant to any applicable Environmental Laws and
specifically including petroleum and all derivatives thereof or synthetic
substitutes therefor and asbestos or asbestos-containing materials or any
substance which is deemed under Environmental Laws to be deleterious to natural
resources or worker or public health and safety;

 

  (r) “Court” means the Ontario Superior Court of Justice;

 

  (s) “de facto acquisition or change of control” means the acquisition,
directly or indirectly, by any Person or group of Persons acting jointly or in
concert, of beneficial ownership of, or control or direction over, sufficient
voting securities of Vitran to permit such Person or Persons to exercise, or to
control or direct the voting of, 50% or more of the total number of votes
attached to all outstanding voting securities of Vitran;

 

  (t) “Director” means the Director appointed pursuant to Section 278 of the
OBCA;

 

  (u) “Dissent Rights” means the rights of holders of Common Shares to dissent
in respect of the Arrangement as described in the Plan of Arrangement;

 

  (v) “Dissenting Shareholder” means a holder of Common Shares who duly
exercises Dissent Rights in respect of the Common Shares held by such holder;

 

3



--------------------------------------------------------------------------------

  (w) “Effective Date” means the date shown on the certificate of arrangement to
be issued by the Director giving effect to the Arrangement on the date of
closing of the Arrangement and the other Transactions contemplated in this
Agreement, which the Parties agree will be the second Business Day following the
satisfaction (or waiver) of the conditions in Sections 11, 12 and 13 or such
other date as the Parties may agree to in writing;

 

  (x) “Effective Time” means 12:01 a.m. (Toronto time) on the Effective Date;

 

  (y) “Employee” means any individual employed by Vitran or any of the Vitran
Subsidiaries on a full-time, part-time or temporary basis who provides services
to Vitran or any of the Vitran Subsidiaries, including without limitation, those
individuals who are on disability leave, parental leave or other permitted
absence and for the purposes of this Agreement includes all independent
contractors of Vitran or any of the Vitran Subsidiaries;

 

  (z) “Employee Plans” has the meaning set out in paragraph (z)(i) of Schedule A
hereof;

 

  (aa) “Encumbrance” means any mortgage, pledge, assignment, charge, lien,
claim, security interest, adverse interest, right of first refusal or first
offer, occupancy right, other third person interest or encumbrance of any kind,
whether contingent or absolute, and any agreement, option, right or privilege
(whether by law, contract or otherwise) capable of becoming any of the
foregoing;

 

  (bb) “Environmental Approvals” means all permits, certificates, licences,
authorizations, consents, instructions, registrations, directions or approvals
issued or required by any Governmental Entity pursuant to any Environmental
Laws;

 

  (cc) “Environmental Conditions” mean the generation, discharge, emission or
Release into the environment (including, without limitation, ambient air,
surface water, groundwater or land), prior to the Effective Date of any
Contaminants by any Person in respect of which remedial action is required under
any Environmental Laws or as to which any liability is currently or in the
future imposed upon any Person based upon the acts or omissions of any Person
prior to the Effective Date with respect to any Contaminants or reporting with
respect thereto;

 

  (dd) “Environmental Laws” means all applicable Laws and agreements with
Governmental Entities and all other statutory requirements relating to public
health and safety, noise control, pollution or the protection of the environment
or to the generation, production, installation, use, storage, treatment,
transportation, Release or threatened Release of Contaminants, including civil
responsibility for acts or omissions with respect to the environment, and all
Environmental Approvals issued pursuant to such applicable Law, agreements or
other statutory requirements;

 

4



--------------------------------------------------------------------------------

  (ee) “Exchanges” means the Toronto Stock Exchange and NASDAQ, and “Exchange”
means either one of them;

 

  (ff) “Fairness Opinion” means the opinion of Stephens Inc. to the effect that,
as of the date of such opinion, the Consideration to be received by the Vitran
Shareholders pursuant to the Arrangement is fair, from a financial point of
view, to the Vitran Shareholders;

 

  (gg) “Final Order” means the final order of the Court approving the
Arrangement as such order may be amended by the Court at any time prior to the
Effective Date or, if appealed, then, unless such appeal is withdrawn or denied,
as affirmed;

 

  (hh) “fully-diluted basis” means, with respect to the number of outstanding
Common Shares at any time, the number of Common Shares that would be outstanding
if all rights to acquire Common Shares (including, without limitation, Common
Shares issuable upon the exercise or the conversion of convertible securities)
were exercised, including for greater certainty, all Common Shares issuable upon
the exercise of Vitran Options, whether vested or unvested;

 

  (ii) “GAAP” means, at any time, generally accepted accounting principles in
the United States of America at that time;

 

  (jj) “Governmental Entity” means any applicable (i) multinational, federal,
provincial, territorial, state, regional, municipal, local or other government,
governmental or public department, central bank, court, tribunal, arbitral body,
commission, board, bureau or agency, domestic or foreign, (ii) subdivision,
agency, commission, board or authority of any of the foregoing, or (iii) quasi-
governmental or private body (including any stock exchange or Securities
Authority) exercising any regulatory, expropriation or taxing authority under or
for the account of any of the foregoing;

 

  (kk) “HSR” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended;

 

  (ll)

“Intellectual Property Right” means any trademark, service mark, registration
thereof or application for registration therefore, trade name, license,
invention, patent, patent application, industrial designs, trade secret, trade
dress, know-how, copyright, copyrightable materials, copyright registration,
application for copyright registration, software programs and data bases, names
and all derivations thereof, domain name and any other type of proprietary
intellectual property right, and all embodiments and fixations thereof and
related documentation, registrations and franchises and

 

5



--------------------------------------------------------------------------------

  all additions, improvements and accessions thereto, in each case which is
owned or licensed or filed by Vitran, any Vitran Subsidiary or any of their
Affiliates or used or held for use in their business, whether registered or
unregistered or domestic or foreign;

 

  (mm) “Interim Order” means the interim order of the Court, as the same may be
amended, in respect of the Arrangement, as contemplated by Section 7;

 

  (nn) “Key Third Party Consents” means the consents from the parties set out in
the Vitran Disclosure Letter;

 

  (oo) “knowledge of Vitran” means the actual knowledge, after due and
reasonable inquiry, of the Interim Chief Executive Officer and the Chief
Financial Officer of Vitran;

 

  (pp) “Laws” means all laws, by-laws, rules, regulations, orders, ordinances,
protocols, codes, guidelines, instruments, policies, notices, directions and
judgments or other requirements of any Governmental Entity;

 

  (qq) “Matching Period” has the meaning set out in Section 18(a)(v);

 

  (rr)

“Material Adverse Change” means, in respect of Vitran, any one or more changes,
events or occurrences, and “Material Adverse Effect” means any state of facts
which, in either case, either individually or in the aggregate are, or would
reasonably be expected to be, material and adverse to the business, operations,
results of operations, properties, assets, liabilities, obligations (whether
absolute, accrued, conditional or otherwise) or condition (financial or
otherwise) of Vitran and the Vitran Subsidiaries, on a consolidated basis, other
than any change, event, occurrence or state of facts relating to: (i) the
announcement of the execution of this Agreement or the Arrangement or the other
Transactions contemplated hereby; (ii) changes in general to political, economic
or financial conditions (provided that it does not have a materially
disproportionate effect on Vitran relative to comparable companies); (iii) any
change in GAAP (provided it does not have a materially disproportionate effect
on Vitran relative to comparable companies); (iv) the rate at which Canadian
dollars can be exchanged for United States dollars; (v) generally applicable
changes in applicable Law (provided that it does not have a materially
disproportionate effect on Vitran relative to comparable companies); (vi) the
failure of Vitran to meet any internal or public projections, forecasts or
estimates of revenues, earnings or cash flow; (vii) any decrease in the market
price or any decline in the trading volume of the Common Shares on the Exchanges
(it being understood that the causes underlying such change in market price or
trading volume (other than those in items (i) to (vi) above) may be taken into
account in determining whether a Material Adverse Change or a Material Adverse
Effect has occurred), and except as explicitly stated herein, references in this
Agreement to dollar amounts are not intended to be, and

 

6



--------------------------------------------------------------------------------

  shall not be deemed to be, interpretive of the amount used for the purpose of
determining whether a “Material Adverse Change” has occurred or whether a state
of facts exists that has or could have a “Material Adverse Effect” and such
defined terms and all other references to materiality in this Agreement shall be
interpreted without reference to any such amounts;

 

  (ss) “MI 61-101” means Multilateral Instrument 61-101 “Protection of Minority
Shareholders in Special Transactions”;

 

  (tt) “misrepresentation” has the meaning ascribed thereto in the Securities
Act;

 

  (uu) “OBCA” means the Business Corporations Act (Ontario);

 

  (vv) “Ordinary Course” means, with respect to an action taken by Vitran, that
such action is consistent with the past practices of Vitran and the Vitran
Subsidiaries since January 1, 2013 and is taken in the ordinary course of the
normal day-to-day operations of the business of Vitran and the Vitran
Subsidiaries;

 

  (ww) “No Action Letter” means written confirmation from the Commissioner of
Competition that she or he does not, at that time, intend to make an application
under Section 92 of the Competition Act in respect of the Transactions
contemplated by this Agreement;

 

  (xx) “Parties” means Vitran, Parent and Purchaser and “Party” means any one of
them;

 

  (yy) “Person” shall be broadly interpreted and includes any natural person,
legal person, partnership, limited partnership, joint venture, unincorporated
association or other organization, trust, trustee, executor, administrator or
liquidator, regulatory body or agency, government or governmental agency,
authority or entity, however designated or constituted and whether or not a
legal entity;

 

  (zz) “Plan of Arrangement” means the plan of arrangement substantially in the
form and content of Exhibit I annexed hereto and any amendments or variations
thereto made in accordance with Article 5 of the Plan of Arrangement or made at
the direction of the Court in the Final Order;

 

  (aaa) “Pre-Acquisition Reorganization” has the meaning set out in Section 8(t)
hereof;

 

  (bbb)

“Prohibited Payments” mean any offer, gift, payment, promise to pay or
authorization to pay money or anything of value to or for the use or benefit of
any government official (including employees and directors of government-owned
companies and other state enterprises), political party, party official,
candidate for public office or employee of a public

 

7



--------------------------------------------------------------------------------

  international organization in an effort to win or retain business or secure
any improper advantage, except that the term does not include any payment to a
government official, political party, party official or political candidate that
is expressly permitted under the written laws of the country involved, or any
facilitating payment that is made solely to secure the provision of routine
governmental services;

 

  (ccc) “Real Property” has the meaning set out in paragraph (t) of Schedule A;

 

  (ddd) “Real Property Encumbrances” means the Encumbrances over the Real
Property disclosed in the Vitran Disclosure Letter;

 

  (eee) “Release” has the meaning prescribed in any Environmental Law and
includes any sudden, intermittent or gradual release, spill, leak, pumping,
addition, pouring, emission, emptying, discharge, migration, injection, escape,
leaching, disposal, dumping, deposit, spraying, burial, abandonment,
incineration, seepage, placement or introduction of a Contaminant, whether
accidental or intentional, into the environment;

 

  (fff) “Remediation” means any investigation, clean-up, removal action,
remedial action, restoration, repair, response action, corrective action,
monitoring, sampling, and analysis, installation, reclamation, closure or
post-closure in connection with the suspected, threatened or actual
Environmental Condition;

 

  (ggg) “Representatives” has the meaning set out in Section 16(a);

 

  (hhh) “SEC” means the Securities and Exchange Commission of the United States
of America;

 

  (iii) “Secured Lender Encumbrances” means the Encumbrances in favour of
Vitran’s secured lenders disclosed in the Vitran Disclosure Letter;

 

  (jjj) “Securities Act” means the Securities Act (Ontario), as amended from
time to time;

 

  (kkk) “Securities Authorities” means the Ontario Securities Commission and the
other securities regulatory authorities in the provinces of Canada and the SEC,
collectively and “Securities Authority” means any one of them;

 

  (lll) “SEDAR” means The System for Electronic Document Analysis and Retrieval,
a filing system developed for the Canadian Securities Administrators;

 

  (mmm) “Subsidiary” has the meaning ascribed thereto in the Securities Act;

 

8



--------------------------------------------------------------------------------

  (nnn) “Superior Proposal” means any unsolicited bona fide written Acquisition
Proposal from a third party made after the date of this Agreement: (i) to
acquire not less than all of the outstanding Common Shares (not owned or
controlled by such third party or its Affiliates) or substantially all of the
assets of Vitran on a consolidated basis; (ii) that did not result from or
involve a breach by Vitran of this Agreement; (iii) that the directors of Vitran
have determined in good faith is reasonably capable of being completed without
undue delay, taking into account, all financial, legal, regulatory and other
aspects of such Acquisition Proposal and the Person making such Acquisition
Proposal; (iv) that is not subject to any financing condition; (v) that is not
subject to any due diligence condition; and (vi) in respect of which the
directors of Vitran determine, in their good faith judgment, after receiving the
advice of Vitran’s outside legal counsel and financial advisors and after taking
into account all the terms and conditions of the Acquisition Proposal, including
all legal, financial, regulatory and other aspects of such Acquisition Proposal
and the Person making such Acquisition Proposal, would, if consummated in
accordance with its terms, and without assuming away the risk of non-completion,
result in a transaction which is more favourable, from a financial point of
view, to the Vitran Shareholders than the Arrangement (including any amendments
to the terms and conditions of the Arrangement proposed by Purchaser pursuant to
Section 18 of this Agreement);

 

  (ooo) “Superior Proposal Notice” has the meaning set out in Section 18(a)(iv);

 

  (ppp) “Tax” and “Taxes” means all taxes, assessments, charges, dues, duties,
rates, fees imposts, levies and similar charges of any kind lawfully levied,
assessed or imposed by any Governmental Entity, including all income taxes
(including any tax on or based upon net income, gross income, income as
specially defined, earnings, profits or selected items of income, earnings or
profits) and all capital taxes, gross receipts taxes, environmental taxes and
charges, sales taxes, use taxes, ad valorem taxes, value added taxes, subsoil
use or extraction taxes and ownership fees, transfer taxes (including, without
limitation, taxes relating to the transfer of interests in real property or
entities holding interests therein), franchise taxes, licence taxes, withholding
taxes, health taxes, payroll taxes, employment taxes, Canada Pension Plan
premiums, excise, severance, social security, workers’ compensation, employment
insurance or compensation taxes, mandatory pension and other social fund taxes
or premium, stamp taxes, occupation taxes, premium taxes, property taxes,
windfall profits taxes, alternative or add-on minimum taxes, goods and services
tax, harmonized sales tax, customs duties or other taxes, fees, imports,
assessments or charges or any kind whatsoever, together with any interest and
any penalties or additional amounts imposed by any taxing authority (domestic or
foreign) on such entity, and any interest, penalties, additional taxes and
additions to tax imposed with respect to the foregoing;

 

  (qqq) “Tax Act” means the Income Tax Act (Canada);

 

9



--------------------------------------------------------------------------------

  (rrr) “Tax Returns” means all returns, schedules, elections, declarations,
reports, information returns and statements required to be filed with any taxing
authority relating to Taxes;

 

  (sss) “Termination Date” means the date upon which this Agreement is
terminated pursuant to the terms of this Agreement;

 

  (ttt) “Termination Fee” has the meaning set out in Section 19(b);

 

  (uuu) “Termination Fee Event” has the meaning set out in Section 19(b);

 

  (vvv) “Transactions” means the transactions contemplated by this Agreement and
the Plan of Arrangement and including, for greater certainty, the Arrangement;

 

  (www) “Transportation Act Approval” means that, on or before the Effective
Date (a) the Minister of Transport has, pursuant to section 53.1 of the Canada
Transportation Act been notified of the Transactions contemplated by this
Agreement, and has given notice to Vitran or Purchaser that he is of the opinion
that the Transactions contemplated by this Agreement do not raise issues with
respect to the public interest as it relates to national transportation, or
(b) if the Minister of Transport is of the opinion that the Transactions
contemplated by this Agreement raise issues with respect to the public interest
as it relates to national transportation, the Governor-in-Council has approved
the Transactions contemplated by this Agreement;

 

  (xxx) “U.S. Exchange Act” means the United States Securities Exchange Act of
1934, as amended, and the rules and regulations thereunder;

 

  (yyy) “U.S. Securities Act” means the United States Securities Act of 1933, as
amended, and the rules and regulations thereunder;

 

  (zzz) “Vitran Disclosure Letter” means the letter of even date herewith
delivered by Vitran to Purchaser in a form accepted by and initialled on behalf
of Purchaser, with respect to certain matters in this Agreement;

 

  (aaaa) “Vitran Documents” has the meaning set out in paragraph (bb) of
Schedule A;

 

  (bbbb) “Vitran DSU Plan” means collectively, the Vitran DSU Plan for Directors
and the Vitran DSU Plan for Senior Executives, adopted with effect from
September 14, 2005 and January 1, 2006, respectively, each, as amended;

 

  (cccc) “Vitran DSUs” means the outstanding Deferred Stock Units (DSUs) issued
pursuant to the Vitran DSU Plan;

 

  (dddd) “Vitran Incentive Plans” means the Vitran Stock Option Plan and the
Vitran DSU Plan;

 

10



--------------------------------------------------------------------------------

  (eeee) “Vitran Meeting” means the special meeting, including any adjournments
or postponements thereof, of the Vitran Shareholders to be held, among other
things, to consider and, if deemed advisable, to approve the Arrangement;

 

  (ffff) “Vitran Options” means the outstanding options to purchase Common
Shares issued pursuant to the Vitran Stock Option Plan;

 

  (gggg) “Vitran Optionholders” means, at any time, the holders of Vitran
Options, at such time;

 

  (hhhh) Vitran Proxy Statement” means the preliminary proxy statement and final
proxy statement on Schedule 14A to be prepared by Vitran in respect of the
Vitran Meeting and filed with the SEC;

 

  (iiii) “Vitran Required Vote” means the requisite securityholder approval for
the Arrangement being: (i) not less than 66-2/3 percent of the votes cast in
respect of the Arrangement Resolution by Vitran Shareholders, voting as a single
class, present in person or by proxy at the Vitran Meeting; and (ii) such other
approval required by the Court or applicable Laws;

 

  (jjjj) “Vitran Shareholder Rights Plan” means Vitran’s shareholder rights plan
agreement dated November 4, 2013 between Vitran and Computershare Trust Company
of Canada, as the same may be amended, restated or replaced from time to time;

 

  (kkkk) “Vitran Shareholders” means, at any time, the holders of Common Shares
at such time;

 

  (llll) “Vitran Stock Option Plan” means the Amended and Restated Vitran Stock
Option Plan dated March 18, 2013, as amended; and

 

  (mmmm) “Vitran Subsidiaries” means Subsidiaries of Vitran and “Vitran
Subsidiary” means any one of them.

 

2. Arrangement

Purchaser and Vitran agree that the Arrangement shall be implemented in
accordance with the terms and subject to the conditions contained in this
Agreement and the Plan of Arrangement.

 

3. Representations and Warranties of Vitran

Vitran hereby makes the representations and warranties set out in Schedule A
hereto to and in favour of Purchaser and acknowledges that Purchaser is relying
upon such representations and warranties in connection with the entering into of
this Agreement and the completion of the Arrangement and the other Transactions
contemplated by this Agreement.

 

11



--------------------------------------------------------------------------------

4. Representations and Warranties of Purchaser, Guarantee of Parent

 

  (a) Purchaser hereby makes the representations and warranties set out in
Schedule B hereto to and in favour of Vitran and acknowledges that Vitran is
relying upon such representations and warranties in connection with the entering
into of this Agreement and the completion of the Arrangement and the other
Transactions contemplated by this Agreement.

 

  (b) Parent represents and warrants that it is the registered and beneficial
holder of all of the shares of Purchaser. Parent hereby unconditionally and
irrevocably guarantees in favour of Vitran and covenants and agrees to be
jointly and severally liable to Vitran with Purchaser for: (i) the accuracy of
all of Purchaser’s representations and warranties contained in this Agreement or
in any certificate delivered pursuant hereto and (ii) the due and punctual
performance of each and every covenant and obligation of Purchaser arising under
this Agreement, subject to the terms hereof. No change, amendment or
modification of this Agreement, or waiver of any of its terms, shall diminish,
release or discharge the liability of Parent under the provisions of this
Section 4(b). The liability of Parent is continuing and shall only be discharged
by the full performance by Purchaser of all of its obligations under this
Agreement.

 

5. Survival of Representations and Warranties

The representations and warranties contained in this Agreement shall survive the
execution and delivery of this Agreement and shall expire and be terminated and
extinguished at the Effective Time. Any investigation by Purchaser or Vitran and
their respective advisors shall not mitigate, diminish or affect the
representations and warranties of Vitran, or Purchaser, respectively, contained
in this Agreement.

 

6. Covenants of Vitran

Subject to the terms of this Agreement, Vitran hereby covenants and agrees with
Purchaser as follows:

 

  (a) As soon as reasonably practical after the execution and delivery of this
Agreement and the preparation of a substantially-completed Vitran Proxy
Statement in accordance with Section 8(a), and in cooperation with Purchaser and
its representatives, Vitran will apply in a manner acceptable to Purchaser,
acting reasonably, under Section 182 of the OBCA for the Interim Order, and
thereafter proceed with and diligently seek to obtain the Interim Order. Vitran
shall use commercially reasonable efforts to so apply for the Interim Order on
or before January 31, 2014.

 

  (b)

As soon as reasonably practical after the execution and delivery of this
Agreement and the obtaining of the Interim Order, Vitran will convene and hold
the Vitran Meeting with a targeted date on or before March 14, 2014, and in any
event before April 15, 2014, for the purpose of considering the Arrangement
Resolution (and for any other proper purpose as may be set out in the notice for
such Vitran

 

12



--------------------------------------------------------------------------------

  Meeting with the prior approval of Purchaser acting reasonably), in accordance
with the Interim Order and not adjourn, postpone or cancel (or propose the
adjournment, postponement or cancellation of) the Vitran Meeting without the
prior written consent of Purchaser, except for quorum purposes, as required by a
Governmental Entity, or as required or permitted under Section 18(d), it being
understood that, provided that this Agreement has not been terminated in
accordance with its terms, the Vitran Meeting shall be held regardless of
whether the directors of Vitran recommend that Vitran Shareholders vote against
the Arrangement Resolution or any other Change in Recommendation has occurred.

 

  (c) Subject to obtaining the approvals as are required by the Interim Order,
Vitran will proceed with and diligently pursue the application to the Court for
the Final Order as soon as reasonably practicable but in any event, not later
than five Business Days after the Arrangement Resolution is passed at the Vitran
Meeting, or such later date as may be agreed to by Purchaser and Vitran.

 

  (d) Subject to obtaining the Final Order and the satisfaction or waiver of the
other conditions herein contained in favour of each Party, Vitran will send to
the Director, for endorsement and filing by the Director, the Articles of
Arrangement and such other documents as may be required in connection therewith
under the OBCA to give effect to the Arrangement no later than the second
Business Day after the satisfaction or, where not prohibited, the waiver by the
applicable Party or Parties in whose favour the condition is, of the conditions
set out in Articles 11, 12 and 13 (excluding conditions that, by their terms,
cannot be satisfied until the Effective Date, but subject to the satisfaction
or, where not prohibited, the waiver by the applicable Party or Parties in whose
favour the condition is, of those conditions as of the Effective Date), unless
another time or date is agreed to in writing by the Parties.

 

7. Interim Order

The notice of motion for the application referred to in Section 6(a) shall
request that the Interim Order provide:

 

  (a) for the class of Persons to whom notice is to be provided in respect of
the Arrangement and the Vitran Meeting and for the manner in which such notice
is to be provided;

 

  (b) that the requisite approval for the Arrangement Resolution shall be the
Vitran Required Vote;

 

  (c) that, in all other respects, the terms, restrictions and conditions of the
by-laws and articles of Vitran, including quorum requirements and all other
matters, shall apply in respect of the Vitran Meeting;

 

  (d) for the grant of the Dissent Rights;

 

13



--------------------------------------------------------------------------------

  (e) that each Vitran Shareholder will have the right to appear before the
Court at the hearing of the Court to approve the Final Order so long as such
Vitran Shareholder enters an appearance within a reasonable time;

 

  (f) that the Vitran Meeting may be adjourned or postponed from time to time in
accordance with the terms of this Agreement without the need for additional
approval of the Court;

 

  (g) that the record date for Vitran Shareholders entitled to notice of and to
vote at the Vitran Meeting will not change in respect of any adjournment(s) of
the Vitran Meeting; and

 

  (h) for the notice requirements respecting the presentation of the application
to the Court for a Final Order.

 

8. Vitran Proxy Statement, Court Proceedings and Other Covenants

 

  (a) Vitran Proxy Statement. Vitran will as promptly as reasonably practicable
after the date hereof, prepare and file with the SEC, a preliminary version of
the Vitran Proxy Statement in connection with the Arrangement and shall prepare
any other documents required by applicable Laws, applicable Securities
Authorities, and the applicable rules and policies of the Exchanges in
connection with the approval of the Arrangement, and Vitran shall provide
Purchaser with a reasonable opportunity to review and comment on the Vitran
Proxy Statement and all such other documents and shall give reasonable
consideration to any comments made by Purchaser and its counsel and agrees that
any information relating solely to Purchaser included in the Vitran Proxy
Statement must be in a form and content satisfactory to Purchaser, acting
reasonably. Vitran shall use its commercially reasonable efforts to respond to
any comments of the SEC in order to cause the Vitran Proxy Statement to become
effective as promptly as practicable after the date hereof. None of the
information supplied or to be supplied by Vitran for inclusion or incorporation
by reference in the Vitran Proxy Statement will, at the time the Vitran Proxy
Statement becomes effective, at the time of the Vitran Meeting and at the
Effective Time contain any untrue statement of a material fact or omit to state
any material fact required to be stated therein or necessary in order to make
the statements therein, in light of the circumstances under which they were
made, not misleading. If at any time prior to the Effective Time any event
relating to or affecting Vitran shall occur as a result of which it is
necessary, in the opinion of counsel for Vitran, to supplement or amend the
Vitran Proxy Statement in order to make such document not incorrect or
misleading, Vitran will forthwith prepare and file with the SEC an amendment or
supplement to the Vitran Proxy Statement so that such document, as so
supplemented or amended, will not contain any untrue statement of a material
fact or omit to state any material fact necessary in order to make the
statements therein, in light of the circumstances existing at such time, not
misleading. The Vitran Proxy Statement will comply as to form and substance in
all material respects with the applicable requirements of the U.S. Securities
Act, the U.S. Exchange Act, the rules of the Exchanges, applicable Securities
Authorities, and all applicable Laws.

 

14



--------------------------------------------------------------------------------

  (b) Board Approval, Solicitation of Proxies and Meeting. Vitran hereby
approves of and consents to the Arrangement and represents that the directors of
Vitran, at a meeting duly called and held, and after consulting with Vitran’s
financial (including receiving the Fairness Opinion) and legal advisors have
unanimously (a) determined that the Arrangement and the other Transactions are
fair to Vitran Shareholders and in the best interests of Vitran, (b) approved
and declared advisable this Agreement and the Arrangement, and (c) resolved to
recommend to all Vitran Shareholders that they vote in favour of the Arrangement
(the “Board Recommendation”). Without limiting the generality of the foregoing,
Vitran will ensure that the Vitran Proxy Statement includes: (d) a copy of the
Fairness Opinion, (e) a statement that the directors of Vitran have received the
Fairness Opinion, and have unanimously, after receiving legal and financial
advice, determined that the Arrangement is in the best interests of Vitran and
the Vitran Shareholders, and that the Consideration to be received by the Vitran
Shareholders is fair to such Shareholders; (f) the Board Recommendation; and
(g) a statement that each director and senior officer of Vitran who owns or
controls Common Shares intends to vote all of such individual’s Common Shares in
favour of the Arrangement. Vitran shall:

 

  (i) subject to the terms of this Agreement, use its commercially reasonable
efforts to solicit proxies in favour of the approval of the Arrangement
Resolution and against any resolution submitted by any Person that is
inconsistent with the Arrangement Resolution and the completion of any of the
Transactions contemplated by this Agreement, including, if so requested by
Purchaser, acting reasonably, and financed by Purchaser, using dealer and proxy
solicitation services firms engaged by Vitran;

 

  (ii) provide Purchaser with copies of or access to information regarding the
Vitran Meeting generated by any dealer or proxy solicitation services firm, as
may be reasonably requested from time to time by Purchaser;

 

  (iii) consult with Purchaser in fixing the date of the Vitran Meeting and the
record date of the Vitran Meeting, give notice to Purchaser of the Vitran
Meeting and allow Purchaser’s representatives and legal counsel to attend the
Vitran Meeting;

 

  (iv) provide Purchaser, as promptly as reasonably possible, at such times as
Purchaser may reasonably request and at least on a daily basis on each of the
last ten Business Days prior to the date of the Vitran Meeting with the
aggregate tally of the proxies received by Vitran in respect of the Arrangement
Resolution;

 

  (v) advise Purchaser as promptly as reasonably possible, of any communication
(written or oral) from or claims brought by (or threatened to be brought by) any
Person in opposition to the Arrangement and/or purported exercise or withdrawal
of Dissent Rights by Vitran Shareholders;

 

15



--------------------------------------------------------------------------------

  (vi) not change the record date for the Vitran Shareholders entitled to vote
at the Vitran Meeting in connection with any adjournment or postponement of the
Vitran Meeting unless required by applicable Laws;

 

  (vii) at the reasonable request of Purchaser from time to time, as soon as
reasonably practicable, provide Purchaser to the extent available, with a list
(in both written and electronic form) of the registered Vitran Shareholders,
together with their addresses and respective holdings of Common Shares, with a
list of the names and addresses and holdings of all Persons having rights issued
by Vitran to acquire Common Shares and a list of non-objecting beneficial owners
of Common Shares, together with their addresses and respective holdings of
Common Shares, all as of a date that is as close as reasonably practicable prior
to the date of delivery of such lists. Vitran shall from time to time require
that its registrar and transfer agent furnish Purchaser at Purchaser’s expense
with such additional information, including updated or additional lists of
Vitran Shareholders and lists of holdings and other assistance as Purchaser may
reasonably request in order to be able to communicate with respect to the
Arrangement with the Vitran Shareholders entitled to vote on the Arrangement
Resolution; and

 

  (viii) upon the reasonable request of Purchaser and for the sole purpose of
attempting to obtain the Vitran Required Vote, Vitran will adjourn or postpone
the Vitran Meeting to a date specified by Purchaser, provided that the Vitran
Meeting, so adjourned or postponed, will not be later than the date that is
thirty days prior to the Completion Deadline.

 

  (c) Court Proceedings. In connection with all Court proceedings relating to
obtaining the Interim Order and the Final Order, or otherwise in connection with
this Agreement or the Transactions contemplated by this Agreement, Vitran shall:

 

  (i) diligently pursue obtaining the Interim Order and the Final Order;

 

  (ii) provide Purchaser and its legal counsel with a reasonable opportunity to
review and comment upon drafts of all material to be filed with the Court in
connection with the Arrangement, and will give reasonable consideration to such
comments;

 

  (iii) provide legal counsel to Purchaser on a timely basis with copies of any
notice of appearance, evidence or other documents served on Vitran or its legal
counsel in respect of the application for the Interim Order or the Final Order
or any appeal therefrom, and any notice, written or oral, indicating the
intention of any Person to appeal, or oppose the granting of, the Interim Order
or the Final Order;

 

16



--------------------------------------------------------------------------------

  (iv) ensure that all material filed with the Court in connection with the
Arrangement is consistent in all material respects with the terms of this
Agreement and the Plan of Arrangement;

 

  (v) not file any material with the Court in connection with the Arrangement or
serve any such material, or agree to modify or amend any material so filed or
served, except as contemplated by this Agreement or with Purchaser’s prior
written consent, such consent not to be unreasonably withheld, conditioned or
delayed;

 

  (vi) oppose any proposal from any Person that the Final Order contain any
provision inconsistent with this Agreement, and if required by the terms of the
Final Order or by Laws to return to Court with respect to the Final Order do so
only after notice to, and in consultation and cooperation with, Purchaser; and

 

  (vii) not object to legal counsel to Purchaser making such submissions on the
application for the Interim Order and the application for the Final Order which
is not inconsistent in any material respect with the terms of this Agreement and
the Plan of Arrangement, as such counsel considers appropriate, provided that
Vitran and its legal counsel are advised of the nature of any such submissions
prior to the hearing.

 

  (d) Proceedings. In a timely and expeditious manner, Vitran and the Vitran
Subsidiaries shall take all such actions and do all such acts and things as are
contemplated herein to be taken or done by Vitran and the Vitran Subsidiaries,
as applicable.

 

  (e) Copy of Documents. Except for non-substantive communications, in addition
to the deliveries set out in Section 8(b), Vitran shall furnish as promptly as
reasonably practical to Purchaser a copy of each notice, report, schedule or
other document or communication delivered, filed or received by Vitran in
connection with this Agreement, the Arrangement or the Vitran Meeting or any
other meeting related to the Transactions at which all Vitran Shareholders are
entitled to attend, any filings made under any applicable Laws and any dealings
or communications with any Governmental Entity, Securities Authority or Exchange
in connection with, or in any way affecting, the Arrangement or the other
Transactions contemplated by this Agreement.

 

  (f)

Usual Business. Other than in connection with completing the Arrangement or as
are required by applicable Laws or any Governmental Entity, Vitran shall, and
shall cause the Vitran Subsidiaries to conduct business only in, and not take
any action except in, the Ordinary Course and shall use its reasonable
commercial efforts to preserve intact the current business organization of
Vitran and the

 

17



--------------------------------------------------------------------------------

  Vitran Subsidiaries, keep available the services of the present senior
officers of Vitran, and the Vitran Subsidiaries and maintain good relations
with, and the goodwill of, Persons having business relationships with Vitran or
any of the Vitran Subsidiaries.

 

  (g) Certain Actions Prohibited. Other than in contemplation of or as required
to give effect to the Arrangement or the Transactions contemplated herein or as
required by applicable Laws or any Governmental Entity, Vitran shall not (and
shall ensure that the Vitran Subsidiaries do not), without the prior written
consent of Purchaser, directly or indirectly do or permit to occur any of the
following:

 

  (i) issue, sell, pledge, lease, dispose of, encumber or create any Encumbrance
on or agree to issue, sell, pledge, lease, dispose of, or encumber or create any
Encumbrance on, or permit a Vitran Subsidiary to issue, sell, pledge, lease,
dispose of, encumber or create any Encumbrance on or agree to issue, sell,
pledge, lease, dispose of, or encumber or create any Encumbrance on, any shares
of, or any options, warrants, calls, conversion privileges or rights of any kind
to acquire any shares of, Vitran or any of the Vitran Subsidiaries, other than
the issue of up to 557,750 Common Shares pursuant to the exercise of the Vitran
Options issued and outstanding on the date hereof in accordance with their terms
as of the date hereof;

 

  (ii) other than in the Ordinary Course, or as set out in the Vitran Disclosure
Letter, in respect of rights, properties or assets that are not, either
individually or in the aggregate, material to Vitran, sell, lease or otherwise
dispose of, or permit any of the Vitran Subsidiaries to sell, lease or otherwise
dispose of, any material property or assets or enter into any agreement or
commitment in respect of any of the foregoing;

 

  (iii) amend or propose to amend the articles or by-laws (or their equivalent)
of Vitran or any of the Vitran Subsidiaries or, except for purposes of and as
provided in Section 8(v), any of the terms of the Vitran Options or Vitran DSUs
as they exist at the date of this Agreement;

 

  (iv) split, combine or reclassify any of the shares of Vitran or any of the
Vitran Subsidiaries, or declare, set aside or pay any dividend or other
distribution payable in cash, securities, property or otherwise with respect to
the Common Shares;

 

  (v) redeem, purchase or offer to purchase or permit any of the Vitran
Subsidiaries to redeem, purchase or offer to purchase, any Common Shares;

 

  (vi) reorganize, amalgamate or merge Vitran or any of the Vitran Subsidiaries
with any other Person other than another Vitran Subsidiary;

 

18



--------------------------------------------------------------------------------

  (vii) acquire or agree to acquire any corporation or other entity (or material
interest therein) or division of any corporation or other entity;

 

  (viii) (A) satisfy or settle any material claims or disputes which are,
individually or in the aggregate material to Vitran; (B) relinquish any
contractual rights which are, individually or in the aggregate material to
Vitran; or (C) enter into any interest rate, currency or commodity swaps,
hedges, caps, collars, forward sales or other similar financial instruments
other than in the Ordinary Course and not for speculative purposes;

 

  (ix) except as set out in the Vitran Disclosure Letter, incur, authorize,
agree or otherwise become committed to provide guarantees for borrowed money or
incur, authorize, agree or otherwise become committed for any indebtedness for
borrowed money in excess of USD$1,000,000 in the aggregate, or permit any of the
Vitran Subsidiaries to incur, authorize, agree or otherwise become committed to
provide guarantees for borrowed money or incur, authorize, agree or otherwise
become committed for any indebtedness for borrowed money;

 

  (x) except as required by GAAP, any other generally accepted accounting
principle to which any Vitran Subsidiary may be subject or any applicable Laws,
make any changes to the existing accounting practices of Vitran or make any
material tax election inconsistent with past practice;

 

  (xi) adopt a plan of liquidation or resolutions providing for the liquidation
or dissolution of Vitran or any of the Vitran Subsidiaries;

 

  (xii) make any capital expenditure or commitment to do so other than in the
Ordinary Course or which individually or in the aggregate exceed USD$1,000,000
except in accordance with the approved annual budget of Vitran or as disclosed
in the Vitran Disclosure Letter;

 

  (xiii) make any material Tax election, information schedule, return or
designation, settle or compromise any material Tax claim, assessment,
reassessment or liability, file any material amended Tax Return, enter into any
material agreement with a Governmental Entity with respect to Taxes, surrender
any right to claim a material Tax abatement, reduction, deduction, exemption,
credit or refund, consent to the extension or waiver of the limitation period
applicable to any material Tax matter or materially amend or change any of its
methods or reporting income, deductions or accounting for income Tax purposes
except as may be required by Law;

 

  (xiv)

knowingly take any action or knowingly permit inaction or knowingly enter into
any transaction that could reasonably be expected to have the effect of
materially reducing or eliminating the amount of the tax cost “bump” pursuant to
paragraphs 88(1)(c) and 88(1)(d) of the Tax Act in respect of the securities of
any Affiliates of Vitran or any Vitran

 

19



--------------------------------------------------------------------------------

  Subsidiary and other non-depreciable capital property owned by Vitran or any
of the Vitran Subsidiaries on the date hereof, upon an amalgamation or
winding-up of Vitran or any of the Vitran Subsidiaries (or any of their
respective successors);

 

  (xv) make an “investment” (as that term is defined in section 212.3 of the Tax
Act) in any corporation that is, or will be prior to the Effective Time, a
“foreign affiliate” of Vitran for purposes of the Tax Act;

 

  (xvi) make any bonus or profit sharing distribution or similar payment of any
kind, other than pursuant to the employment agreements, retention agreements and
transaction incentive agreements disclosed in the Vitran Disclosure Letter;

 

  (xvii) except as required by Laws: (i) adopt, enter into or amend any Employee
Plan (other than entering into an employment or consulting agreement in the
Ordinary Course with a new non-management employee who was not employed or
retained by Vitran or a Vitran Subsidiary on the date of this Agreement or
renewing an existing employment or consulting agreement in the Ordinary Course);
(ii) pay any benefit to any director or officer of Vitran or any of the Vitran
Subsidiaries or to any Employee that is not required under the terms of any
Employee Plan or the employment, retention or transaction incentive agreements
in effect on the date of this Agreement as disclosed in the Vitran Disclosure
Letter; (iii) grant, accelerate, increase or otherwise amend any payment, award
or other benefit, in any material respect, payable to, or for the benefit of,
any director or officer of Vitran or any of the Vitran Subsidiaries or to any
Employee; (iv) make any material determination under any Employee Plan that is
not in the Ordinary Course; or (v) take or propose any action to effect any of
the foregoing;

 

  (xviii) enter into or amend any contract with any broker, finder or investment
banker; or

 

  (xix) agree or commit to do any of the foregoing.

 

  (h) Insurance. Vitran shall use its reasonable commercial efforts, and shall
cause the Vitran Subsidiaries to use their reasonable commercial efforts, to
cause their respective current insurance (or reinsurance) policies not to be
cancelled or terminated or any of the coverage thereunder to lapse, unless
simultaneously with such termination, cancellation or lapse, replacement
policies underwritten by insurance and reinsurance companies of internationally
recognized standing providing coverage equal to or greater than the coverage
under the cancelled, terminated or lapsed policies for substantially similar
premiums are in full force and effect.

 

20



--------------------------------------------------------------------------------

  (i) Certain Actions. Vitran shall:

 

  (i) not take any action and cause the Vitran Subsidiaries to not take any
action, that would interfere with or be inconsistent with the completion of the
Arrangement and the other Transactions contemplated by this Agreement or would
render, or that could reasonably be expected to render, any representation or
warranty made by Vitran in this Agreement untrue or inaccurate at any time prior
to the Effective Date if then made; and

 

  (ii) promptly notify Purchaser of (A) any Material Adverse Change or Material
Adverse Effect, or any change, event, occurrence or state of facts which could
reasonably be expected to become a Material Adverse Change or to have a Material
Adverse Effect, (B) any material Governmental Entity or third person complaints,
investigations or hearings (or communications indicating that the same may be
contemplated), (C) any breach by Vitran of any covenant or agreement contained
in this Agreement, and (D) any event occurring subsequent to the date hereof
that would render any representation or warranty of Vitran contained in this
Agreement, if made on or as of the date of such event or the Effective Date, to
be untrue or inaccurate.

 

  (j) No Compromise. Vitran shall not, and shall cause the Vitran Subsidiaries
not to, settle or compromise any claim brought by any present, former or
purported holder of any securities of Vitran in connection with the Arrangement
prior to the Effective Date without the prior written consent of Purchaser,
which will not be unreasonably withheld.

 

  (k) Contractual Obligations. Except in the Ordinary Course, and other than as
required by applicable Laws, Vitran shall not, and shall cause the Vitran
Subsidiaries not to, enter into, renew or modify in any material respect any
material contract, agreement, lease, commitment or arrangement to which Vitran
or any of the Vitran Subsidiaries is a party or by which any of them is bound,
except insofar as may be necessary to permit or provide for the completion of
the Arrangement.

 

  (l) Satisfaction of Conditions. Vitran shall use all commercially reasonable
efforts to satisfy, or cause to be satisfied, all conditions precedent to its
obligations to the extent that the same is within its control and to take, or
cause to be taken, all other action and to do, or cause to be done, all other
things necessary, proper or advisable under all applicable Laws to complete the
Arrangement and the other Transactions contemplated by this Agreement, including
using its commercially reasonable efforts to:

 

  (i) obtain all consents (including Key Third Party Consents), approvals and
authorizations as are required to be obtained by Vitran or any of the Vitran
Subsidiaries under any applicable Laws or from any Governmental Entity which
would, if not obtained, materially impede the completion of the Arrangement and
the other Transactions contemplated herein or have a Material Adverse Effect;

 

21



--------------------------------------------------------------------------------

  (ii) effect all necessary registrations, filings and submissions of
information requested by Governmental Entities required to be effected by Vitran
or any of the Vitran Subsidiaries in connection with the Arrangement and
participate and appear in any proceedings of any Party hereto before any
Governmental Entity;

 

  (iii) oppose, lift or rescind any injunction or restraining order or other
order or action challenging or affecting this Agreement, the Arrangement or
seeking to stop, or otherwise adversely affecting the ability of the Parties
hereto to consummate, the Arrangement;

 

  (iv) fulfill all conditions and satisfy all provisions of this Agreement
required to be fulfilled or satisfied by Vitran;

 

  (v) cooperate with Purchaser in connection with the performance by it of its
obligations hereunder, provided, however, that other than as set out in this
Agreement, the foregoing shall not be construed to obligate Vitran to pay or
cause to be paid any monies or to cause any liability to be incurred to cause
such performance to occur; and

 

  (vi) file the definitive Vitran Proxy Statement with the SEC.

 

  (m) Refrain from Certain Actions. Vitran shall not take any action, refrain
from taking any action (subject to commercially reasonable efforts), or permit
any action to be taken or not taken, inconsistent with the provisions of this
Agreement or which could reasonably be expected to materially impede the
completion of the Arrangement or which could have a Material Adverse Effect,
provided that where Vitran is required to take any such action or refrain from
taking such action (subject to commercially reasonable efforts) as a result of
this Agreement, it shall as promptly as reasonably practical notify Purchaser in
writing of such circumstances.

 

  (n) Cooperation. Vitran shall make, or cooperate as necessary in the making
of, all necessary filings and applications under all applicable Laws required in
connection with the Arrangement and take all reasonable action necessary to be
in compliance with such Laws.

 

  (o) Representations. Vitran shall use its commercially reasonable efforts to
conduct its affairs and to cause the Vitran Subsidiaries to conduct their
affairs so that all of the representations and warranties of Vitran contained
herein shall be true and correct on and as of the Effective Date as if made on
and as of such date.

 

22



--------------------------------------------------------------------------------

  (p) Information. Vitran shall continue to make available and cause to be made
available to Purchaser and the agents and advisors thereto all documents,
agreements, corporate records and minute books as may be necessary to enable
Purchaser to effect a thorough examination of Vitran and the Vitran Subsidiaries
and the business, properties and financial status thereof. Subject to applicable
Laws, upon reasonable notice, Vitran shall, and shall cause the Vitran
Subsidiaries to, afford officers, employees, counsel, accountants and other
authorized representatives and advisors of Purchaser reasonable access, during
normal business hours from the date hereof until the earlier of the Effective
Date or the termination of this Agreement, to the properties, books, contracts
and records as well as to the management personnel of Vitran and the Vitran
Subsidiaries, and, during such period, Vitran shall, and shall cause the Vitran
Subsidiaries to, furnish as promptly as reasonably practical to Purchaser all
information concerning the business, properties and personnel of Vitran and the
Vitran Subsidiaries as Purchaser may reasonably request. Investigations made by
or on behalf of Purchaser, whether under this Section 8(p) or otherwise, will
not waive, diminish the scope of, or otherwise affect any representation or
warranty made by Vitran in this Agreement.

 

  (q) Closing Documents. Vitran shall execute and deliver, or cause to be
executed and delivered, at the closing of the Arrangement and the other
Transactions contemplated hereby such customary agreements, certificates,
resolutions and other closing documents as may be required by Purchaser hereto,
all in form satisfactory to Purchaser, acting reasonably.

 

  (r) Resignations and Releases. Subject to obtaining confirmation that
insurance coverage is maintained as contemplated in Section 9(j), Vitran shall
use commercially reasonable efforts to obtain and deliver to Purchaser at the
Effective Date evidence reasonably satisfactory to Purchaser of the resignation
and release of all claims against Vitran and the Vitran Subsidiaries, effective
as of the Effective Date, of the directors of Vitran and the Vitran Subsidiaries
designated by Purchaser to Vitran prior to the Effective Date.

 

  (s) Shareholder Rights Plan. Vitran and its directors shall take all action
necessary, immediately prior to the Effective Time, to waive the application of
the Vitran Shareholder Rights Plan to the Arrangement.

 

  (t)

Pre-Acquisition Reorganizations. Vitran agrees that, upon request by Purchaser,
Vitran shall, and shall cause each of the Vitran Subsidiaries to, use its
commercially reasonable efforts to (i) effect such reorganizations of its
business, operations and assets and the integration of other affiliated
businesses as Purchaser may request, acting reasonably (each a “Pre-Acquisition
Reorganization”) provided that the Pre-Acquisition Reorganization is not
prejudicial to Vitran, any of the Vitran Subsidiaries or the Vitran
Shareholders, and (ii) cooperate with Purchaser and its advisors to determine
the nature of the Pre-Acquisition Reorganizations that might be undertaken and
the manner in which they would most effectively be undertaken. Purchaser
acknowledges and agrees that the Pre-Acquisition Reorganizations shall not
(A) delay or prevent consummation of the Arrangement and the other Transactions
contemplated herein (including by giving rise to litigation by third parties or
the need for prior

 

23



--------------------------------------------------------------------------------

  approval of the Vitran Shareholders), or (B) be considered in determining
whether a representation or warranty of Vitran hereunder has been breached, it
being acknowledged by Purchaser that these actions could require the consent of
third parties under applicable contracts. Purchaser shall provide written notice
to Vitran of any proposed Pre-Acquisition Reorganization at least ten Business
Days prior to the Effective Date. Upon receipt of such notice, Purchaser and
Vitran shall work cooperatively and use commercially reasonable efforts to
prepare prior to the Effective Time all documentation necessary and do such
other acts and things as are necessary to give effect to such Pre-Acquisition
Reorganizations. The Parties shall seek to have any such Pre-Acquisition
Reorganization made effective as of the last moment of the day ending
immediately prior to the Effective Time (but after Purchaser shall have waived
or confirmed that all conditions to completion of the Arrangement have been
satisfied).

 

  (u) Cooperation on Debt Financing. Vitran shall use its commercially
reasonable efforts to provide, and shall cause the Vitran Subsidiaries and its
and their representatives to use its and their commercially reasonable efforts
to provide, to Purchaser all such reasonable and timely cooperation as may be
reasonably requested by Purchaser and at Purchaser’s cost and expense, and that
is customary in connection with its financing of the Consideration payable in
respect of the Arrangement, including: (a) participating in meetings, drafting
sessions and due diligence sessions, (b) making available to Purchaser and its
financing sources such financial and other pertinent information regarding
Vitran and the Vitran Subsidiaries as may be reasonably requested by Purchaser,
(c) assisting Purchaser and its financing sources in the preparation of
documents required in connection with its financing, (d) assisting Purchaser and
its financing sources in connection with matters relating to title to assets or
property, (e) facilitating the pledging of Vitran collateral, (f) cooperating
with Purchaser and its financing sources in connection with any syndication of
the financing, if required, and (g) facilitating the execution and delivery of
definitive documents related to the financing. Purchaser acknowledges and agrees
that Vitran and the Vitran Subsidiaries and officers and representatives have no
responsibility for any financing that Purchaser may raise in connection with the
Transactions contemplated hereby. Purchaser also acknowledges and agrees that
the obtaining financing by Purchaser is not a condition to any of its
obligations hereunder, regardless of the reasons why financing is not obtained
or whether such reasons are within or beyond the control of Purchaser. For the
avoidance of doubt, if any financing referred to in this Section 8(u), is not
obtained, Purchaser shall continue to be obligated to consummate the
Transactions contemplated by this Agreement, subject to the terms and conditions
contemplated by this Agreement. Purchaser shall indemnify and save harmless
Vitran and the Vitran Subsidiaries and their respective officers, directors,
employees, agents, advisors and representatives from and against any and all
liabilities, losses, damages, claims, costs, expenses, interest awards,
judgments and penalties suffered or incurred by any of them in connection with
or as a result of any assistance and cooperation in connection with such
financing (including actual out-of-pocket costs and expenses for filing fees and
external counsel).

 

24



--------------------------------------------------------------------------------

  (v) Incentive Plans. Subject to the terms and conditions of this Agreement and
the Plan of Arrangement, Vitran will cause the following to be completed prior
to the Effective Time:

 

  (i) All Vitran Options which are outstanding immediately prior to the
Effective Time will accelerate and vest effective immediately prior to the
Effective Time and all Vitran Options which are outstanding immediately prior to
the Effective Time and have an exercise price that is greater than the amount of
the Consideration will be terminated and cancelled at the Effective Time,
without any payment.

 

  (ii) All outstanding Vitran DSUs which are outstanding immediately prior to
the Effective Time will vest effective immediately prior to the Effective Time.

 

  (iii) The Parties acknowledge that the outstanding Vitran Options and Vitran
DSUs shall be treated in accordance with the provisions of the Plan of
Arrangement. The Parties acknowledge that no deduction will be claimed by Vitran
in respect of any payment made to a holder of Vitran Options in respect of
Vitran Options pursuant to the Plan of Arrangement who is a resident of Canada
or who is employed in Canada (both within the meaning of the Tax Act), in
computing the Parties’ taxable income under the Tax Act, and Vitran shall:
(i) where applicable, make an election pursuant to subsection 110(1.1) of the
Tax Act in respect of the cash payments made in exchange for the surrender of
Vitran Options, and (ii) provide evidence in writing of such election to holders
of Vitran Options, it being understood that holders of Vitran Options shall be
entitled to claim any deductions available to such Persons pursuant to the Tax
Act in respect of the calculation of any benefit arising from the surrender of
Vitran Options.

 

  (w) In addition:

 

  (i) Purchaser shall indemnify and save harmless Vitran and the Vitran
Subsidiaries and their respective officers, directors, employees, agents,
advisors and representatives from and against any and all liabilities, losses,
damages, claims, costs, expenses, interest awards, judgments and penalties
suffered or incurred by any of them in connection with or as a result of any
Pre-Acquisition Reorganization (including actual out-of-pocket costs and
expenses for filing fees and external counsel);

 

  (ii) any Pre-Acquisition Reorganization shall not become effective unless
Purchaser shall have confirmed in writing the satisfaction or waiver of all
conditions in its favour and shall have confirmed in writing that it is prepared
to promptly, without condition, proceed to effect the Arrangement;

 

25



--------------------------------------------------------------------------------

  (iii) any Pre-Acquisition Reorganization shall not in the determination of
Vitran, acting reasonably, unreasonably interfere in the material operations
prior to the Effective Time of Vitran or any of the Vitran Subsidiaries;

 

  (iv) unless the Parties otherwise agree, any Pre-Acquisition Reorganization
shall not require any filings with, notifications to or approvals of any
Governmental Entity or third party;

 

  (v) any Pre-Acquisition Reorganization shall not require Vitran or any Vitran
Subsidiary to contravene any applicable Laws, their respective organizational
documents or any contract;

 

  (vi) Vitran and the Vitran Subsidiaries shall not be obligated to take any
action that could result in any Taxes being imposed on, or any adverse Tax or
other consequences to, any securityholder of Vitran incrementally greater than
the Taxes or other consequences to such Party in connection with the
consummation of the Arrangement in the absence of any Pre-Acquisition
Reorganization; and

 

  (vii) such cooperation by Vitran in any Pre-Acquisition Reorganization shall
not require the directors, officers or Employees of Vitran to take any action in
any capacity other than as a director, officer or employee, as applicable.

 

  (x) Rule 16b-3. Prior to the Effective Time, Vitran shall take such steps as
may be reasonably necessary or advisable to cause dispositions of Vitran equity
securities (including derivative securities) pursuant to the Transactions by
each individual who is a director or officer of Vitran to be exempt under Rule
16b-3 promulgated under the U.S. Exchange Act to the extent permitted by
applicable Laws.

 

9. Covenants of Purchaser

Purchaser hereby covenants and agrees with Vitran as follows:

 

  (a)

Information for Vitran Proxy Statement. Purchaser agrees to cooperate with
Vitran in connection with the preparation of the Vitran Proxy Statement and any
related filing and any other documents required by applicable Laws, applicable
Securities Authorities, and the applicable rules and policies of the Exchanges
in connection with the approval of the Arrangement, and to take such steps as
may be deemed reasonably necessary by Vitran to facilitate the preparation and
filing of the Vitran Proxy Statement. None of the information supplied or to be
supplied by Purchaser for inclusion or incorporation by reference in the Vitran
Proxy Statement will, at the time the Vitran Proxy Statement becomes effective,
at the time of the Vitran Meeting and at the Effective Time contain any untrue

 

26



--------------------------------------------------------------------------------

  statement of a material fact or omit to state any material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading. If at any time
prior to the Effective Time any event with respect to Purchaser or its officers
and directors shall occur that is required to be described in the Vitran Proxy
Statement, Purchaser shall notify Vitran thereof by reference to this section
and cooperate with Vitran in preparing and filing with the SEC and, as required
by Law, disseminating to the Vitran Shareholders an amendment or supplement
which accurately describes such event or events in compliance with all
provisions of applicable law.

 

  (b) Proceedings. In a timely and expeditious manner, Purchaser shall take all
such actions and do all such acts and things as are contemplated herein to be
taken or done by Purchaser.

 

  (c) Certain Actions. Purchaser shall:

 

  (i) not take any action that would interfere with or be inconsistent with the
completion of the Arrangement and the other Transactions contemplated by this
Agreement or would render, or that could reasonably be expected to render, any
representation or warranty made by Purchaser in this Agreement untrue or
inaccurate at any time prior to the Effective Date if then made; and

 

  (ii) promptly notify Vitran of (A) any breach by Purchaser of any covenant or
agreement contained in this Agreement, and (B) any event occurring subsequent to
the date hereof that would render any representation or warranty of Purchaser
contained in this Agreement, if made on or as of the date of such event or the
Effective Date, to be untrue or inaccurate.

 

  (d) Satisfaction of Conditions. Purchaser shall use all commercially
reasonable efforts to satisfy, or cause to be satisfied, all of the conditions
precedent to its obligations to the extent the same is within its control and to
take, or cause to be taken, all other actions and to do, or cause to be done,
all other things necessary, proper or advisable under all applicable Laws to
complete the Arrangement, including using its commercially reasonable efforts
to:

 

  (i) obtain all consents, approvals and authorizations as are required to be
obtained by Purchaser under any applicable Laws or from any Governmental Entity
which would, if not obtained, materially impede the completion of the
Arrangement;

 

  (ii) effect all necessary registrations, filings and submissions of
information requested by Governmental Entities required to be effected by
Purchaser in connection with the Arrangement and participate and appear in any
proceedings of, any Party hereto before any Governmental Entity;

 

27



--------------------------------------------------------------------------------

  (iii) oppose, lift or rescind any injunction or restraining order or other
order or action challenging or affecting this Agreement, the Arrangement, or
seeking to stop, or otherwise adversely affecting the ability of the Parties
hereto to consummate, the Arrangement;

 

  (iv) fulfill all conditions and satisfy all provisions of this Agreement
required to be fulfilled or satisfied by Purchaser; and

 

  (v) cooperate with Vitran in connection with the performance by it of its
obligations hereunder, provided, however, that other than as set out in this
Agreement, the foregoing shall not be construed to obligate Purchaser to pay or
cause to be paid any monies or to cause any liability to be incurred to cause
such performance to occur.

 

  (e) Refrain from Certain Actions. Purchaser shall not take any action, shall
refrain from taking any action (subject to commercially reasonable efforts), and
shall not permit any action to be taken or not taken, inconsistent with the
provisions of this Agreement or which could reasonably be expected to materially
impede the completion of the Arrangement, provided that where Purchaser is
required to take any such action or refrain from taking such action (subject to
commercially reasonable efforts) as a result of this Agreement, it shall as
promptly as reasonably practical notify Vitran in writing of such circumstances.

 

  (f) Cooperation. Purchaser shall make, or cooperate as necessary in the making
of, all necessary filings and applications under all applicable Laws required in
connection with the Arrangement and take all reasonable action necessary to be
in compliance with such Laws.

 

  (g) Representations. Purchaser shall use its commercially reasonable efforts
to conduct its affairs so that all of the representations and warranties of
Purchaser contained herein shall be true and correct on and as of the Effective
Date as if made on and as of such date.

 

  (h) Closing Documents. Purchaser shall execute and deliver, or cause to be
executed and delivered at the closing of the Arrangement and the other
Transactions contemplated hereby such customary agreements, certificates,
opinions, resolutions and other closing documents as may be required by Vitran,
all in form satisfactory to Vitran, acting reasonably.

 

  (i) Employment Arrangements. Purchaser hereby covenants and agrees that it
will, and will cause Vitran and the Vitran Subsidiaries to honour and abide by
and perform the terms of all agreements of Vitran and the Vitran Subsidiaries
with Employees in effect on the Effective Date, including without limitation,
under employment agreements, retention agreements, and transaction incentive
agreements disclosed in the Vitran Disclosure Letter.

 

28



--------------------------------------------------------------------------------

  (j)

Indemnification and Insurance. Purchaser covenants and agrees that all rights to
indemnification or exculpation in favour of the current and former directors and
officers of Vitran and the Vitran Subsidiaries described in the Vitran
Disclosure Letter shall be honoured by Purchaser. Prior to the Effective Date,
Vitran shall and, if Vitran is unable to, Purchaser shall cause Vitran as of the
Effective Time to, obtain and fully pay the premium for the extension of the
directors’, officers’ and employees’ insurance policies of Vitran and the Vitran
Subsidiaries for a claims reporting or run-off and extended reporting period of
at least six years from and after the Effective Time with respect to any claim
related to any period of time at or prior to the Effective Time from an
insurance carrier with the same or better credit rating as Vitran’s current
insurance carriers with respect to directors’, officers’ and employees’
liability insurance, and with terms, conditions, retentions and limits of
liability that are no less favourable to the indemnified persons than the
coverage provided under existing policies of Vitran and the Vitran Subsidiaries
in effect on the Effective Date hereof, with respect to protection in respect of
claims arising from facts or events which occurred on or prior to the Effective
Date (including in connection with the approval or completion of the Arrangement
and the other Transactions contemplated by this Agreement or arising out of or
related to this Agreement and the Transactions contemplated hereby); provided
that Purchaser will not be required to pay any amounts in respect of coverage
prior to the Effective Time and provided further that the cost of such “runoff”
policies shall not exceed 150% of Vitran’s current annual aggregate premium for
policies currently maintained by Vitran and the Vitran Subsidiaries. If Vitran
for any reason fails to obtain such “runoff” insurance policies as of the
Effective Time, Purchaser will, or will cause Vitran and the Vitran Subsidiaries
to, maintain in effect without any reduction in scope or coverage for six years
from the Effective Time customary policies of directors’ and officers’ liability
insurance providing protection no less favourable to the indemnified persons
than the protection provided by the policies maintained by Vitran and the Vitran
Subsidiaries which are in effect on the Effective Date and providing protection
in respect of claims arising from facts or events which occurred on or prior to
the Effective Date; provided that Purchaser will not be required to pay any
amounts in respect of such coverage prior to the Effective Time and provided
further that the cost of such policies shall not exceed 150% per year of
Vitran’s current annual aggregate premium for policies currently maintained by
Vitran (including in connection with the approval or completion of the
Arrangement and the other Transactions contemplated by this Agreement or arising
out of or related to this Agreement and the Transactions contemplated hereby);
provided that if the cost in any year does exceed 150% of Vitran’s current
annual aggregate premium for policies currently maintained by Vitran, Purchaser
will or will cause Vitran and the Vitran Subsidiaries to maintain as much
coverage is available for the cost equal to 150% of Vitran’s current annual
aggregate premium for policies currently maintained by Vitran. Purchaser shall
cause Vitran to ensure that the articles and/or by-laws of Vitran and the Vitran
Subsidiaries (or their respective successors) shall contain the provisions with
respect to indemnification set forth in Vitran’s or the applicable Subsidiary’s
articles and/or by-laws, which provisions shall not, except to the extent
required by applicable Laws, be amended, repealed or otherwise modified for a
period of

 

29



--------------------------------------------------------------------------------

  six years from the Effective Date in any manner that would adversely affect
the rights thereunder of individuals who, immediately prior to the Effective
Date, were directors or officers of Vitran or any of the Vitran Subsidiaries.
The provisions of this Section 9(j) are intended for the benefit of, and shall
be enforceable by, each insured or indemnified Person, his or her heirs and his
or her legal representatives and, for such purpose, Vitran hereby confirms that
it is acting as agent and trustee on their behalf. Furthermore, this
Section 9(j) shall survive the termination of this Agreement as a result of the
occurrence of the Effective Date and continue in full force and effect in
accordance with the terms hereof.

 

  (k) Payment of Consideration. Purchaser will, following receipt of the Final
Order and prior to the Effective Time, deposit or cause to be deposited with the
depository under the Arrangement sufficient funds in escrow to pay the aggregate
Consideration to be paid pursuant to the Arrangement to Vitran Shareholders,
Vitran Optionholders and holders of Vitran DSUs.

 

10. Competition Act Approval, Transportation Act Approval, HSR Approval and Key
Third Party Consents

 

  (a) As soon as reasonably practicable after the date hereof, each Party, or
where appropriate, both Parties jointly, shall make all notifications, filings,
applications and submissions with Governmental Entities required or advisable,
and shall use commercially reasonable efforts to obtain Competition Act
Approval, Transportation Act Approval the Key Third Party Consents and approval
under the HSR, as applicable. Purchaser and Vitran shall equally share the
filing fees for the request for Competition Act Approval, Transportation Act
Approval and approval under the HSR, as applicable.

 

  (b) Subject to applicable Law, the Parties shall cooperate with one another in
connection with obtaining Competition Act Approval, Transportation Act Approval,
the Key Third Party Consents, approvals under the HSR, as applicable, including
providing or submitting on a timely basis, and as promptly as practicable, all
documentation and information that is required, or reasonably advisable, in
connection with obtaining Competition Act Approval, Transportation Act Approval,
the Key Third Party Consents and any approval under the HSR, as applicable, and
use their reasonable commercial efforts to ensure that such information does not
contain a misrepresentation.

 

  (c)

The Parties shall (i) cooperate with and keep one another fully informed as to
the status of and the processes and proceedings relating to obtaining
Competition Act Approval, Transportation Act Approval, the Key Third Party
Consents and any approvals under the HSR, as applicable, and (ii) shall not make
any submissions or filings, participate in any substantive meetings or any
material conversations with any Governmental Entity in respect of any filings,
investigations or other inquiries related to the Arrangement or this Agreement
unless it consults with the other Party in advance and, to the extent not
precluded by such Governmental

 

30



--------------------------------------------------------------------------------

  Entity, gives the other Party the opportunity to review drafts of any
submissions or filings, or attend and participate in any substantive meetings or
material communications. Despite the foregoing, submissions, filings or other
written communications with any Governmental Entity may be redacted as necessary
before sharing with the other Party to address reasonable attorney-client or
other privilege or confidentiality concerns, provided that a Party must provide
external legal counsel to the other Party non-redacted versions of drafts or
final submissions, filings or other written communications with any Governmental
Entity on the basis that the redacted information will not be shared with its
clients.

 

11. Mutual Conditions of Arrangement

The obligations of Purchaser and Vitran to complete the Arrangement and the
other Transactions contemplated by this Agreement shall be subject to the
following conditions:

 

  (a) the Vitran Required Vote shall have been obtained at the Vitran Meeting;

 

  (b) the Effective Time shall be on or before the Completion Deadline;

 

  (c) there shall not be in force any Laws, ruling, order or decree, and there
shall not have been any action taken by any Governmental Entity or other
regulatory authority, that makes it illegal or otherwise directly or indirectly
restrains, enjoins or prohibits the consummation of the Arrangement or other
Transactions contemplated herein in accordance with the terms hereof or results
or could reasonably be expected to result in a judgment, order, decree or
assessment of damages, directly or indirectly, relating to the Arrangement and
the other Transactions contemplated herein which has a Material Adverse Effect
or a material adverse effect on Purchaser;

 

  (d) Competition Act Approval, Transportation Act Approval and all approvals
and waiting periods under the HSR, as applicable, shall have been obtained on
terms satisfactory to the Parties, acting reasonably;

 

  (e) the Interim Order and the Final Order shall each have been obtained in
form and substance satisfactory to the Parties, acting reasonably, and shall not
have been set aside or modified in a manner unacceptable to the Parties, acting
reasonably, on appeal or otherwise; and

 

  (f) this Agreement shall not have been terminated pursuant to the terms
hereof.

The foregoing conditions are for the mutual benefit of the Parties hereto and
may be waived in respect of a Party hereto, in whole or in part, by such Party
hereto in writing at any time. If any such conditions shall not be complied with
or waived as aforesaid on or before the Completion Deadline or, if earlier, the
date required for the performance thereof, or become incapable of being
satisfied prior to then, then any Party hereto may terminate this Agreement by
written notice to the other Party in circumstances where the failure to satisfy
any such condition is not the result, directly or indirectly, of a breach of
this Agreement by such rescinding Party hereto.

 

31



--------------------------------------------------------------------------------

12. Conditions Precedent to the Obligations of Purchaser

The obligation of Purchaser to complete the Arrangement and the other
Transactions contemplated herein shall be subject to the satisfaction of the
following conditions:

 

  (a) the representations and warranties made by Vitran in this Agreement that
are qualified by the expression “Material Adverse Change” or “Material Adverse
Effect” or materiality shall be true and correct as of the Effective Date, in
all respects, as if made on and as of such date (except for representations and
warranties made as of a specified date, the accuracy of which shall be
determined as of that specified date), and all other representations and
warranties made by Vitran in this Agreement that are not so qualified shall be
true and correct in all material respects as of the Effective Date as if made on
and as of such date (except for representations and warranties made as of a
specified date, the accuracy of which shall be determined as of that specified
date), and Vitran shall have provided to Purchaser a certificate of an officer
thereof certifying such accuracy or lack of “Material Adverse Change” or
“Material Adverse Effect” on the Effective Date;

 

  (b) there shall not have occurred a Material Adverse Effect;

 

  (c) holders of not more than 10% of the Common Shares shall have exercised
Dissent Rights;

 

  (d) the Effective Time shall occur no later than the Completion Deadline;

 

  (e) the Key Third Party Consents shall have been obtained; and

 

  (f) Vitran shall have complied in all material respects with its covenants in
this Agreement and Vitran shall have provided to Purchaser a certificate of an
officer thereof certifying that, as of the Effective Date, Vitran has so
complied with its covenants in this Agreement.

The foregoing conditions are for the benefit of Purchaser and may be waived, in
whole or in part, by Purchaser in writing at any time. If any of such conditions
shall not be complied with or waived by Purchaser on or before the Completion
Deadline or, if earlier, the date required for the performance thereof, or
become incapable of being satisfied prior to then, then Purchaser may terminate
this Agreement by written notice to Vitran in circumstances where the failure to
satisfy any such condition is not the result of a breach of this Agreement by
Purchaser.

 

13. Conditions Precedent to the Obligations of Vitran

The obligations of Vitran to complete the Arrangement and the other Transactions
contemplated herein shall be subject to the satisfaction of the following
conditions:

 

  (a) the representations and warranties made by Purchaser in this Agreement
that are qualified by materiality shall be true and correct as of the Effective
Date, in all respects, as if made on and as of such date and all other
representations and warranties made by Purchaser in this Agreement shall be true
and correct in all material respects as of the Effective Date as if made on and
as of such date, and Purchaser shall have provided to Vitran a certificate of an
officer thereof certifying such accuracy on the Effective Date;

 

32



--------------------------------------------------------------------------------

  (b) Purchaser shall have complied in all material respects with its covenants
in this Agreement and Purchaser shall have provided to Vitran a certificate of
an officer thereof, certifying that, as of the Effective Date, Purchaser has so
complied with its covenants in this Agreement; and

 

  (c) Purchaser shall have deposited or caused to be deposited with the
depository in escrow the funds provided for in Section 9(k), and the depository
shall have confirmed to Vitran receipt of such funds.

The foregoing conditions are for the benefit of Vitran and may be waived, in
whole or in part, by Vitran in writing at any time. If any of such conditions
shall not be complied with or waived by Vitran on or before the Completion
Deadline or, if earlier, the date required for the performance thereof, or
become incapable of being satisfied prior to then, then Vitran may terminate
this Agreement by written notice to Purchaser in circumstances where the failure
to satisfy any such condition is not the result of a breach of this Agreement by
Vitran.

 

14. Completion Deadline

Purchaser and Vitran shall use their reasonable commercial efforts to complete
the Arrangement and the other Transactions contemplated herein by the Completion
Deadline.

 

15. Notice and Cure Provisions

Each Party hereto shall give notice as promptly as reasonably practical to the
other Party of the occurrence, or failure to occur, at any time from the date
hereof until the Effective Date, of any event or state of facts which occurrence
or failure, would be likely to or could:

 

  (a) cause any of the representations or warranties of such Party hereto
contained herein to be untrue or inaccurate in any respect on the date hereof or
on the Effective Date;

 

  (b) result in the failure to comply with or satisfy any covenant or agreement
to be complied with or satisfied by such Party hereto prior to the Effective
Date; or

 

  (c) result in the failure to satisfy any of the conditions precedent in favour
of the other Party hereto contained in Sections 11, 12, or 13 hereof, as the
case may be.

Subject as herein provided, a Party hereto may elect not to complete the
Arrangement and the other Transactions contemplated hereby pursuant to the
conditions contained in Sections 11, 12 and 13 hereof or exercise any
termination right arising therefrom; provided, however, that (i) as promptly as
reasonably practical and in any event prior to the Effective Date, the Party
hereto intending to rely thereon has delivered a written notice to the other
Party hereto specifying in

 

33



--------------------------------------------------------------------------------

reasonable detail the breaches of covenants or untruthfulness or inaccuracy of
representations and warranties or other matters which the Party hereto
delivering such notice is asserting as the basis for the exercise of the
termination right, as the case may be, and (ii) if any such notice is delivered,
and a Party hereto is proceeding diligently, at its own expense, to cure such
matter, if such matter is susceptible to being cured, the Party hereto which has
delivered such notice may not terminate this Agreement until the earlier of the
Completion Deadline and the expiration of a period of 10 days from date of
delivery of such notice.

 

16. No Solicitation

 

  (a) Except as expressly provided in Sections 16, 17 or 18, Vitran shall not,
directly or indirectly, through any officer, director, Employee, representative
(including any financial or other adviser) or agent of Vitran or any of the
Vitran Subsidiaries (collectively “Representatives”), or otherwise, and shall
not permit any such Person to:

 

  (i) solicit, assist, initiate, encourage or otherwise facilitate (including by
way of furnishing or providing copies of, access to, or disclosure of, any non-
public information, properties, facilities, books or records of Vitran or any
Vitran Subsidiary or entering into any form of agreement, arrangement or
understanding) any inquiry, proposal or offer that constitutes or may reasonably
be expected to constitute or lead to, an Acquisition Proposal;

 

  (ii) enter into or otherwise engage or participate in any discussions or
negotiations with any Person (other than Purchaser and its Affiliates) regarding
any inquiry, proposal or offer that constitutes or may reasonably be expected to
constitute or lead to, an Acquisition Proposal;

 

  (iii) effect a Change in Recommendation; or

 

  (iv) accept or enter into (other than a confidentiality agreement permitted by
and in accordance with Section 17(a)) or publicly propose to accept or enter
into any agreement, understanding or arrangement in respect of an Acquisition
Proposal.

 

  (b) Except as otherwise provided in this Section 16, Vitran shall, and shall
cause the Vitran Subsidiaries and its Representatives to, immediately cease and
terminate, and cause to be terminated, any solicitation, encouragement,
discussion, negotiation, or other activities commenced prior to the date of this
Agreement with any Person (other than Purchaser and its Affiliates) with respect
to any inquiry, proposal or offer that constitutes, or may reasonably be
expected to constitute or lead to, an Acquisition Proposal, and in connection
therewith, Vitran will:

 

  (i) immediately discontinue access to any data room to any such Person; and

 

34



--------------------------------------------------------------------------------

  (ii) within two Business Days, request, and exercise all rights it has to
require (i) the return or destruction of all copies of any confidential
information regarding Vitran or any Vitran Subsidiary provided to any Person,
and (ii) the destruction of all material including or incorporating or otherwise
reflecting such confidential information regarding Vitran or any Subsidiary, in
each case provided to such Person in connection with a potential Acquisition
Proposal and using its commercially reasonable efforts to ensure that such
requests are fully complied with in accordance with the terms of such rights or
entitlements.

 

  (c) Vitran represents and warrants that Vitran has not waived any
confidentiality, standstill or similar agreement or restriction to which Vitran
or any Vitran Subsidiary is a Party and entered into in connection with any
inquiry, proposal or offer that constitutes or may reasonably be expected to
constitute or lead to, an Acquisition Proposal, and further covenants and agrees
(i) that Vitran shall take all necessary action to enforce each confidentiality,
standstill, or similar agreement to which Vitran or any Vitran Subsidiary is a
party in connection with any inquiry, proposal or offer that constitutes or may
reasonably be expected to constitute or lead to, an Acquisition Proposal, and
(ii) that neither Vitran, nor any Vitran Subsidiary or any of their respective
Representatives have or will, without the prior written consent of Purchaser,
release any Person from, or waive, amend, suspend or otherwise modify such
Person’s obligations respecting Vitran, or any of the Vitran Subsidiaries, under
any confidentiality, standstill or similar agreement, to which Vitran or any
Vitran Subsidiary is a party and entered into in connection with any inquiry,
proposal or offer that constitutes or may reasonably be expected to constitute
or lead to, an Acquisition Proposal.

 

17. Responding to an Acquisition Proposal

 

  (a) Notwithstanding Section 16 and any other provision of this Agreement, if
at any time following the date of this Agreement and prior to obtaining the
Vitran Required Vote, Vitran receives an unsolicited written Acquisition
Proposal that is not in breach of any confidentiality or standstill agreement
between Vitran or any of the Vitran Subsidiaries and the Person making such
Acquisition Proposal, Vitran may contact the Person making such Acquisition
Proposal and its representatives to clarify the terms and conditions of such
Acquisition Proposal and the likelihood of consummation so as to determine
whether such proposal is, or could reasonably be expected to lead to, a Superior
Proposal. If the directors of Vitran thereafter determine in good faith, after
consultation with Vitran’s financial advisors and outside legal counsel,
(disregarding, for the purposes of any such determination, any term of such
Acquisition Proposal that provides for a due diligence investigation and/or a
financing condition) constitutes or could reasonably be expected to constitute a
Superior Proposal, then, following compliance with Section 17(b), Vitran may:

 

  (i) furnish information with respect to Vitran and the Vitran Subsidiaries to
the Person making such Acquisition Proposal; and

 

35



--------------------------------------------------------------------------------

  (ii) enter into, participate, facilitate and maintain discussions or
negotiations with, and otherwise cooperate with or assist, the Person making
such Acquisition Proposal, provided that, (i) Vitran has been, and continues to
be, in compliance with its obligations under Sections 17 and 18 and (ii) Vitran
will not, and will not allow its Representatives to, disclose any non- public
information to such Person without first entering into a confidentiality and
standstill agreement with such Person on terms and conditions no less onerous or
more beneficial to such Person than those in the Confidentiality Agreement and
otherwise containing terms and conditions that are customary for such
agreements, Vitran promptly provides Purchaser with a copy of such
confidentiality and standstill agreement and Vitran promptly provides to
Purchaser any material non- public information concerning Vitran or the Vitran
Subsidiaries provided to such other Person which was not previously provided to
Purchaser. Any such confidentiality and standstill agreement may not include a
provision calling for an exclusive right to negotiate with Vitran and may not
restrict Vitran from complying with Sections 17 and 18.

 

  (b) Vitran will, as soon as practicable and in any event within 24 hours of
receipt by Vitran, notify Purchaser, first orally and then in writing, of any
Acquisition Proposal which any director, senior officer or agent thereof is or
becomes aware of, after the date hereof, any amendment to any such proposal or
any request for non-public information relating to Vitran or the Vitran
Subsidiaries (such notice to include a copy of any written Acquisition Proposal
and the name of the Person submitting such Acquisition Proposal or making such
inquiry, request or contact) and will keep Purchaser reasonably informed as to
the status, including any changes to the material terms and conditions of such
Acquisition Proposal and the negotiations relating thereto.

 

  (c) Nothing in this Agreement shall prevent the directors of Vitran from
responding in a manner that is consistent with and in accordance with the
provisions of Section 16, or from making such disclosure as is necessary for the
directors of Vitran to act in a manner consistent with their fiduciary duties
(including through a directors’ circular or otherwise as required by applicable
Laws to an Acquisition Proposal that they determine is not a Superior Proposal).
In addition, nothing in this Agreement shall be deemed to prohibit Vitran or the
directors of Vitran from taking and disclosing to the Vitran Shareholders a
position contemplated by Rule 14d-9 or Rule 14e-2 under the U.S. Exchange Act or
(ii) making any “stop- look-and-listen” communication to the Vitran Shareholders
pursuant to Rule 14d- 9(f) under the U.S. Exchange Act; provided that, in the
case of a disclosure pursuant to clause (i) that is not a “stop-look-and-listen”
or other similar communication contemplated by Rule 14d-9(f) under the U.S.
Exchange Act, the directors of Vitran shall expressly reaffirm its
recommendation of the Arrangement in such disclosure unless its approval or
recommendation has been withdrawn, modified or qualified in accordance with
Section 20.

 

36



--------------------------------------------------------------------------------

18. Right to Match

 

  (a) Vitran may take any action that is prohibited by Sections 16(a)(iii) or
(iv) in respect of any Acquisition Proposal if and only if:

 

  (i) such Acquisition Proposal constitutes a Superior Proposal;

 

  (ii) Vitran has been, and continues to be, in compliance with its obligations
under Sections 16, 17 and 18;

 

  (iii) such Acquisition Proposal is in writing and Purchaser has been provided
with a copy of the letter of intent or agreement relating to such Superior
Proposal;

 

  (iv) Vitran has delivered to the Purchaser a written notice of the
determination of the directors of Vitran that such Acquisition Proposal
constitutes a Superior Proposal and of the intention of the directors of Vitran
to make a Change in Recommendation and to accept, approve, endorse, recommend or
enter into a definitive agreement with respect to such Superior Proposal, which
notice will include the director’s determination regarding the value or range of
value in financial terms that the directors of Vitran have, in consultation with
Vitran’s financial advisors, determined should be ascribed to any non-cash
consideration, if any, offered under the Superior Proposal (the “Superior
Proposal Notice”);

 

  (v) at least five Business Days (the “Matching Period”) have elapsed from the
date that is the later of the date on which Purchaser received the Superior
Proposal Notice and the date on which Purchaser received a copy of the letter of
intent or agreement relating to such Superior Proposal;

 

  (vi) if Purchaser has offered to amend this Agreement and the Arrangement
pursuant to Section 18(b), the directors of Vitran (i) have determined in good
faith, after consultation with Vitran’s outside legal counsel and financial
advisors, that such Acquisition Proposal continues to constitute a Superior
Proposal (compared to the terms of the Arrangement as proposed to be amended by
Purchaser under Section 18(b)); and

 

  (vii) Vitran has terminated this Agreement pursuant to Section 20(a)(iii)2)
and paid any applicable Termination Fee pursuant to Section 19(b).

 

  (b)

During the Matching Period: (i) Purchaser will have the opportunity (but not the
obligation) to offer to amend the Arrangement and this Agreement in order for
such Acquisition Proposal to cease to be a Superior Proposal, (ii) the directors
of Vitran shall review any offer made by Purchaser to amend the terms of this
Agreement and the Arrangement in good faith after consultation with Vitran’s
outside legal and financial advisors, in order to determine whether such offer

 

37



--------------------------------------------------------------------------------

  would, upon acceptance, result in the Acquisition Proposal previously
constituting a Superior Proposal ceasing to be a Superior Proposal; and
(iii) Vitran shall negotiate in good faith with Purchaser to make such
amendments to the terms of this Agreement and the Arrangement as would enable
Purchaser to proceed with the Transactions contemplated by this Agreement on
such amended terms. If the directors of Vitran determine that such Acquisition
Proposal would cease to be a Superior Proposal, Vitran shall promptly so advise
Purchaser and the Parties shall amend this Agreement to reflect such offer made
by Purchaser, and shall take and cause to be taken all such actions as are
necessary to give effect to the foregoing.

 

  (c) The right of Purchaser under this Section 18 to amend the Arrangement
shall apply to a maximum of two amendments or modifications to any Acquisition
Proposal that results in an increase in, or modification of, the consideration
(or value of such consideration) to be received by the Vitran Shareholders or
other material terms or conditions thereof and Purchaser shall not have the
right to further amend the Arrangement in respect of a third such amendment or
modification to any Acquisition Proposal.

 

  (d) If Vitran provides a Superior Proposal Notice to Purchaser after a date
that is less than seven Business Days before the Vitran Meeting, Vitran shall
either proceed with or shall postpone the Vitran Meeting to a date that is not
more than seven Business Days after the scheduled date of the Vitran Meeting, as
directed by Purchaser.

 

  (e) Vitran shall advise the Vitran Subsidiaries and their respective
Representatives of the prohibitions set out in Sections 16, 17 and 18 and any
violation of the restrictions set forth in these sections by Vitran, the Vitran
Subsidiaries or the respective Representatives is deemed to be a breach of these
sections by Vitran.

 

19. Termination Fee

 

  (a) Despite any other provision in this Agreement relating to the payment of
fees and expenses, if a Termination Fee Event occurs, Vitran shall pay Purchaser
the Termination Fee in accordance with Section 19(c).

 

  (b) For the purposes of this Agreement, “Termination Fee” means an amount
equal to USD$4,000,000 and “Termination Fee Event” means the termination of this
Agreement:

 

  (i) by Purchaser, pursuant to Sections 20(a)(iv)2)(A) or 20(a)(iv)2)(B)
(Change in Recommendation);

 

  (ii) by Vitran pursuant to Section 20(a)(iii)2) (Superior Proposal); or

 

38



--------------------------------------------------------------------------------

  (iii) by Vitran or Purchaser pursuant to Section 20(a)(ii)1) (Shareholders
Vote Against) or Section 20(a)(ii)2) (Lapse of the Completion Deadline), if:

 

  (1) prior to such termination, an Acquisition Proposal is made or publicly
announced or otherwise publicly disclosed by any Person (other than Purchaser or
any of its Affiliates) or any Person (other than Purchaser or any of its
Affiliates) shall have publicly announced an intention to do so and such
Acquisition Proposal has not been withdrawn; and

 

  (2) within twelve months following the date of such termination (A) an
Acquisition Proposal (that is the same Acquisition Proposal referred to in
Section 19(b)(iii)1)) above) is consummated or effected, or (B) Vitran or one or
more of the Vitran Subsidiaries, directly or indirectly, in one or more
transactions, enters into a contract in respect of the same Acquisition Proposal
referred to in Section 19(b)(iii)1) above and such Acquisition Proposal is later
consummated or effected,

provided however that for the purposes of this Section 19 all references to 20%
in the definition of Acquisition Proposal shall be deemed to be references to
50%.

 

  (c) If a Termination Fee Event occurs in the circumstances set out in Section
19(b)(i), the Termination Fee shall be paid within five Business Days following
such Termination Fee Event. If a Termination Fee Event occurs in the
circumstances set out in Section 19(b)(ii), the Termination Fee shall be paid
concurrently with such termination (and shall be a condition to the
effectiveness of such termination by Vitran). If a Termination Fee Event occurs
in the circumstances set out in Section 19(b)(iii), the Termination Fee shall be
paid on the consummation/closing of the Acquisition Proposal. Any Termination
Fee shall be paid by Vitran to Purchaser (or as Purchaser may direct by notice
in writing), by wire transfer in immediately available funds to an account
designated by Purchaser.

 

  (d) The obligation to make any payment required by this Section 19 shall
survive any termination of this Agreement. Vitran acknowledges that the
agreements contained in this Section 19 are an integral part of the Transactions
contemplated by this Agreement, and that without these agreements Purchaser
would not enter into this Agreement, and that the amounts set out in this
Section 19 represent liquidated damages which are a genuine pre-estimate of the
damages, including opportunity costs, which Purchaser will suffer or incur as a
result of the event giving rise to such damages and resultant termination of
this Agreement, and are not penalties. Vitran irrevocably waives any right it
may have to raise as a defence that any such liquidated damages are excessive or
punitive. Purchaser agrees that the payment of the Termination Fee in the manner
provided in this Section 19 is the sole remedy of Purchaser as against Vitran
and the Vitran Subsidiaries, shareholders, advisors, directors and officers in
respect of the event giving rise to such payment. Nothing herein will affect the
right to seek injunctive and other equitable relief in accordance with
Section 21(e) to prevent breaches or threatened breaches of this Agreement and
to enforce compliance with the terms of this Agreement.

 

39



--------------------------------------------------------------------------------

  (e) Any Termination Fee payable by Vitran hereunder will be reduced by and
without duplication of any of the costs to be reimbursed to Purchaser by Vitran
pursuant to Section 21(b).

 

20. Termination

 

  (a) This Agreement may be terminated by:

 

  (i) the mutual written agreement of the Parties; or

 

  (ii) either Vitran or Purchaser if:

 

  (1) the Vitran Required Vote is not obtained at the Vitran Meeting in
accordance with the Interim Order provided that neither Party may terminate this
Agreement pursuant to this Section 20(a)(ii)1) if the failure to obtain the
Vitran Required Vote has been caused by, or is a result of, a breach by such
Party of any of its representations or warranties or the failure of such Party
to perform any of its covenants or agreements under this Agreement; or

 

  (2) the Effective Time does not occur on or prior to the Completion Deadline
except that the right to terminate this Agreement pursuant to this Section
20(a)(ii)2) will not be available to a Party whose failure to fulfill any of its
obligations or breach of any of its representations and warranties under this
Agreement has been the cause of, or resulted in, the failure of the Effective
Time to occur by the Completion Deadline.

 

  (iii) Vitran if:

 

  (1) subject to Section 15, a breach of any representation or warranty or
failure to perform any covenant or agreement on the part of Purchaser set forth
in this Agreement (including if Purchaser does not deposit or cause to be
deposited with the depositary sufficient funds to complete the Transactions
contemplated by this Agreement as required pursuant to Section 9(k)) occurs that
would cause the conditions set forth in Sections 11 or 13 not to be satisfied,
and such condition is incapable of being satisfied on or prior to the Completion
Deadline; provided that any intentional breach shall be deemed to be incurable
and provided further that Vitran is not then in breach of this Agreement so as
to cause the conditions set forth in Sections 11 or 12 not to be satisfied; or

 

40



--------------------------------------------------------------------------------

  (2) prior to obtaining the Vitran Required Vote, the directors of Vitran
approve and authorize Vitran to enter into a written definitive agreement
providing for the implementation of a Superior Proposal in compliance with this
Agreement.

 

  (iv) Purchaser if:

 

  (1) subject to Section 15, a breach of any representation or warranty or
failure to perform any covenant or agreement on the part of Vitran set forth in
this Agreement occurs that would cause the conditions set forth in Sections 11
or 12 not to be satisfied, and such condition is incapable of being satisfied on
or prior to the Completion Deadline; provided that any intentional breach shall
be deemed to be incurable and provided further that Purchaser is not then in
breach of this Agreement so as to cause the conditions set forth in Section 11
or 13 not to be satisfied;

 

  (2) (A) the directors of Vitran shall have made a Change in Recommendation,
(B) the directors of Vitran fail to publicly recommend or reaffirm the Board
Recommendation within five Business Days after having been requested in writing
by Purchaser to do so (or in the event that the Vitran Meeting is scheduled to
occur within such five Business Day period, prior to the Business Day
immediately prior to the date of the Vitran Meeting), or (C) Vitran breaches
Sections 17, 18 or 19 in any material respect; or

 

  (3) there has occurred a Material Adverse Change.

 

  (b) The Party desiring to terminate this Agreement pursuant to this Section 20
(other than pursuant to Section 20(a)(i)) shall give notice of such termination
to the other Party, specifying in reasonable detail the basis for such Party’s
exercise of its termination right and if applicable shall comply with Section
15.

 

21. Miscellaneous

 

  (a) Notices. Any notice, consent, waiver, direction or other communication
required or permitted to be given under this Agreement by a Party hereto shall
be in writing and shall be delivered by hand to the Party hereto to which the
notice is to be given at the following address or sent by facsimile to the
following numbers or to such other address or facsimile number as shall be
specified by a Party hereto by like notice. Any notice, consent, waiver,
direction or other communication aforesaid shall, if delivered, be deemed to
have been given and received on the date on which it was delivered to the
address provided herein (if a Business Day or, if not, then the next succeeding
Business Day) and if sent by facsimile be deemed to have been given and received
at the time of receipt (if a Business Day or, if not, then the next succeeding
Business Day) unless actually received after 5:00 p.m. (Toronto time) at the
point of delivery in which case it shall be deemed to have been given and
received on the next Business Day.

 

41



--------------------------------------------------------------------------------

The address for service of each of the Parties hereto shall be as follows:

 

  (i) if to Vitran:

        Vitran Corporation Inc.

        185 The West Mall, Suite 701

        Toronto ON M9C 5L5

        Attention: Chief Executive Officer

        Facsimile: (416) 596-8039

with a copy (which shall not constitute notice) to:

        McMillan LLP

        181 Bay Street, Suite 4400

        Toronto ON M5J 2T3

        Attention: Carl De Vuono

        Facsimile: (416) 865-7048

 

  (ii) if to Purchaser and Parent:

        TransForce Inc.

        8801 Trans-Canada Hwy, Suite 500

        Saint-Laurent, QC H4S 1Z6

        Attention: Alain Bédard, Chairman, President and Chief Executive Officer

        Facsimile: (514) 331-4113

with a copy (which shall not constitute notice) to:

        Heenan Blaikie LLP

        1250 René-Lévesque Blvd. West, Suite 2500

        Montreal, QC H3B 4Y1

        Attention: Neil Wiener

        Facsimile: (514) 921-1208

 

42



--------------------------------------------------------------------------------

  (b) Costs. Except as otherwise provided herein, each of Purchaser and Vitran
shall pay its own costs and expenses (including all legal, accounting and
financial advisory fees and expenses) in connection with the Arrangement and the
other Transactions contemplated herein including expenses related to the
preparation, execution and delivery of this Agreement and the other documents
required to be prepared and/or entered into hereunder or thereunder. In the
event that this Agreement is terminated pursuant to Section 20(a)(ii)1), then
Vitran shall pay to Purchaser its actual documented third party expenses
incurred by Purchaser in connection with this Agreement and the Arrangement up
to a maximum amount of CDN$1,500,000, such payment to be made to Purchaser, by
wire transfer of immediately available funds within two Business Days following
the later of: (i) receipt by Vitran of receipts or invoices documenting such
actual third party expenses; and (ii) such termination.

 

  (c) Public Announcements. Purchaser and Vitran agree to make a press release
with respect to the Arrangement and the other Transactions contemplated herein
as soon as practicable after the execution by them of this Agreement and to
otherwise coordinate the public disclosure and presentations made by them with
respect to the Arrangement and the other Transactions contemplated herein.
Purchaser and Vitran further agree that there will be no public announcement or
other disclosure of the Arrangement and the other Transactions contemplated
herein unless they have mutually agreed thereto or unless otherwise required by
applicable Laws or by regulatory instrument, rule or policy based on the advice
of counsel, which shall include the filing of the press release and a copy of
the Arrangement Agreement with the SEC on Form 8-K in a timely manner in
accordance with Vitran’s SEC reporting obligations. If either Purchaser or
Vitran is required by applicable Laws or regulatory instrument, rule or policy
to make a public announcement with respect to the Arrangement and the other
Transactions contemplated herein, such Party hereto will provide as much notice
to the other of them as reasonably possible, including the proposed text of the
announcement.

 

  (d) Law. This Agreement shall be governed by and be construed in accordance
with the laws of the Province of Ontario and the federal laws of Canada
applicable therein. Each of the Parties hereby irrevocably attorns to the
exclusive jurisdiction of the courts of the Province of Ontario in respect of
all matters arising under and in relation to this Agreement and waives any
defences to the maintenance of an action in the courts of the Province of
Ontario.

 

  (e) Remedies. The Parties hereto acknowledge and agree that an award of money
damages may be inadequate for any breach of this Agreement by any Party hereto
or its representatives and advisors and that such breach may cause the non-
breaching Party hereto irreparable harm. Accordingly, the Parties hereto agree
that, in the event of any such breach or threatened breach of this Agreement by
one of the Parties hereto, Vitran (if Purchaser is the breaching Party) or
Purchaser (if Vitran is the breaching Party) will be entitled, without the
requirement of posting a bond or other security, to seek equitable relief,
including injunctive relief and specific performance. Subject to any other
provision hereof including, without limitation, Section 19 hereof, such remedies
will not be the exclusive remedies for any breach of this Agreement but will be
in addition to all other remedies available hereunder or at law or in equity to
each of the Parties hereto.

 

43



--------------------------------------------------------------------------------

  (f) Amendment. This Agreement and the Plan of Arrangement may, at any time and
from time to time before or after the holding of the Vitran Meeting but not
later than the Effective Time, be amended by mutual written agreement of the
Parties, without further notice to or authorization on the part of the Vitran
Shareholders, and any such amendment may, subject to the Interim Order and Final
Order and Laws, without limitation: (i) change the time for performance of any
of the obligations or acts of the Parties; (ii) modify any representation or
warranty contained in this Agreement or in any document delivered pursuant to
this Agreement; (iii) modify any of the covenants contained in this Agreement
and waive or modify performance of any of the obligations of the Parties; and/or
(iv) waive or modify compliance with any conditions contained in this Agreement.

 

  (g) Assignment. Neither Party hereto may assign its rights or obligations
under this Agreement without the prior written consent of the other Party
hereto; provided that Purchaser may, without the consent of Vitran, assign all
or any part of its rights and/or obligations under this Agreement to an
Affiliate, but, if such assignment takes place, Purchaser shall continue to be
bound by this Agreement notwithstanding such assignment.

 

  (h) Time of the Essence. Time shall be of the essence in this Agreement.

 

  (i) Binding Effect. This Agreement shall be binding upon and shall enure to
the benefit of the Parties hereto and their respective successors and permitted
assigns.

 

  (j) Waiver. Any waiver or release of any of the provisions of this Agreement,
to be effective, must be in writing and executed by the Party hereto granting
such waiver or right.

 

  (k) Currency. Except as expressly indicated otherwise, all sums of money
referred to in this Agreement are expressed and shall be payable in United
States dollars funds.

 

  (l) Severability. If any provision of this Agreement is held by a court of
competent jurisdiction to be invalid, void or unenforceable, the remainder of
this Agreement shall remain in full force and effect and shall in no way be
affected, impaired or invalidated.

 

  (m)

Confidentiality Agreement. The Parties acknowledge that the Arrangement and the
other Transactions contemplated by this Agreement are subject to the
Confidentiality Agreement, which agreement shall continue in full force and
effect. For greater certainty, any discussions in connection with this Agreement
shall be treated by the Parties hereto as strictly confidential and shall not
(without the prior consent of the other Party hereto or as contemplated or
provided herein) be disclosed by either Party hereto to any Person other than a
director, officer, employee, agent, shareholder or professional advisor of or to
that Party hereto

 

44



--------------------------------------------------------------------------------

  with a need to know for purposes connected with the Transactions contemplated
by this Agreement and then only on a confidential basis and also on the basis
that the Party concerned will be liable for any breach of confidentiality by a
Person to whom it makes disclosure. In the event of a conflict between the
provisions hereof and any provision of the Confidentiality Agreement, the
provisions hereof shall prevail.

 

  (n) Entire Agreement. This Agreement, together with the Confidentiality
Agreement, contains the entire agreement between the Parties hereto with respect
to the subject matter hereof and thereof and supersedes all prior agreements and
understandings with respect thereto.

 

  (o) Date for Any Action. If the date on or by which any action is required or
permitted to be taken hereunder by a Party is not a Business Day, such action
shall be required or permitted to be taken on the next succeeding day which is a
Business Day.

 

  (p) Execution in Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall conclusively be deemed to be an original and
all such counterparts collectively shall be conclusively deemed to be one and
the same document.

[Signatures on Next Page]

 

45



--------------------------------------------------------------------------------

2400520 ONTARIO INC. per:   /s/ Alain Bédard  

Name: Alain Bédard

Title:   President

 

TRANSFORCE INC. per:   /s/ Alain Bédard  

Name: Alain Bédard

Title:   Chairman, President and

            Chief Executive Officer

 

VITRAN CORPORATION INC. per:   /s/ William Deluce  

Name: William Deluce

Title:   Interim President and

            Chief Executive Officer

 

46



--------------------------------------------------------------------------------

EXHIBIT I

PLAN OF ARRANGEMENT

PLAN OF ARRANGEMENT UNDER SECTION 182

OF THE BUSINESS CORPORATIONS ACT (ONTARIO)

ARTICLE 1

INTERPRETATION

Section 1.1 Definitions

In this Plan of Arrangement, unless there is something in the subject matter or
context inconsistent therewith, the following terms shall have the respective
meanings set out below and grammatical variations of such terms shall have
corresponding meanings. All other terms that are capitalized herein, and not
otherwise defined in this Plan of Arrangement, shall have the meaning attributed
to them in the Arrangement Agreement.

“Amalco” means the continuing corporation resulting from the amalgamation of
Vitran and the Purchaser pursuant to subsection 2.2(i) of this Plan of
Arrangement.

“Arrangement” means the arrangement under the provisions of Section 182 of the
OBCA on the terms set out in the Plan of Arrangement, subject to any amendments
or variations thereto made in accordance with this Agreement and the Plan of
Arrangement or made at the direction of the Court in the Final Order (with the
consent of Vitran and Purchaser, each acting reasonably).

“Arrangement Agreement” means the arrangement agreement dated December 30, 2013,
among Purchaser, Parent and Vitran, as amended, supplemented and/or restated in
accordance therewith prior to the Effective Date, providing for, among other
things, the Arrangement.

“Arrangement Resolution” means the resolution of the Vitran Shareholders to be
considered at the Vitran Meeting, approving the Arrangement.

“Articles of Arrangement” means the articles of arrangement of Vitran in respect
of the Arrangement, to be filed with the Director after the Final Order is made.

“Business Day” means any day, other than a Saturday, a Sunday or a statutory
holiday in Toronto, Ontario.

“Certificate” means the certificate of arrangement giving effect to the
Arrangement, issued pursuant to Section 183 of the OBCA after the Articles of
Arrangement have been filed.

“Common Shares” means the issued and outstanding Common Shares in the capital of
Vitran.

“Consideration” has the meaning set out in Section 2.2(d).

“Court” means the Superior Court of Justice (Ontario).

 

47



--------------------------------------------------------------------------------

“Depositary” means such trust company or other Person as may be appointed by
Purchaser, from time to time, to act as depositary for the purpose of the
Arrangement.

“Director” means the Director appointed pursuant to Section 278 of the OBCA.

“Dissent Rights” has the meaning ascribed thereto in Section 3.1.

“Dissenting Shareholders” means a Vitran Shareholder who exercises Dissent
Rights.

“Effective Date” means the date shown on the Certificate.

“Effective Time” means 12:01 a.m. (Toronto time) on the Effective Date.

“Final Order” means the final order of the Court approving the Arrangement as
such order may be amended by the Court at any time prior to the Effective Date
or, if appealed, then, unless such appeal is withdrawn or denied, as affirmed.

“Interim Order” means the interim order of the Court, as the same may be
amended, in respect of the Arrangement, as contemplated by Section 7 of the
Arrangement Agreement.

“Laws” means all laws, by-laws, rules, regulations, orders, ordinances,
protocols, codes, guidelines, instruments, policies, notices, directions and
judgments or other requirements of any governmental authority.

“Letter of Transmittal” means the letter(s) of transmittal for use by the Vitran
Shareholders, in the form(s) accompanying the Vitran Proxy Circular.

“Liens” means all mortgages, pledges, liens, security interests, conditional and
installment sale agreements, encumbrances, charges, claims or rights of third
parties of any kind, including, without limitation, any option, agreement, right
of first refusal or right of first offer or limitation on voting rights.

“OBCA” means the Business Corporations Act (Ontario) and the regulations
thereunder, as in effect as of the date hereof and as may be amended from time
to time prior to the Effective Time.

“Parent” means TransForce Inc., a corporation existing under the federal laws of
Canada.

“Person” shall be broadly interpreted and includes any natural person, legal
person, partnership, limited partnership, joint venture, unincorporated
association or other organization, trust, trustee, executor, administrator or
liquidator, regulatory body or agency, government or governmental agency,
authority or entity, however designated or constituted and whether or not a
legal entity.

“Purchaser” means 2400520 Ontario Inc., a corporation existing under the laws of
the Province of Ontario.

 

48



--------------------------------------------------------------------------------

“Vitran DSU Plan” means collectively, the Vitran DSU Plan for Directors and the
Vitran DSU Plan for Senior Executives, adopted with effect from September 14,
2005 and January 1, 2006, respectively, each, as amended.

“Vitran DSUs” means the outstanding Deferred Stock Units (DSUs) issued pursuant
to the Vitran DSU Plan.

“Vitran Incentive Plans” means collectively, the Vitran Stock Option Plan and
the Vitran DSU Plan.

“Vitran Meeting” means the special meeting, including any adjournments or
postponements thereof, of the Vitran Shareholders to be held, among other
things, to consider and, if deemed advisable, to approve the Arrangement.

“Vitran Options” means the outstanding options to purchase Common Shares issued
pursuant to the Vitran Stock Option Plan.

“Vitran Optionholders” means, at any time, the holders of Vitran Options, at
such time.

“Vitran Proxy Circular” means the management information circular to be prepared
by Vitran in respect of the Vitran Meeting.

“Vitran Securities” means collectively, Common Shares, Vitran Options, Vitran
DSUs and any other shares or securities of any nature heretofore issued by
Vitran from time to time.

“Vitran Securityholders” means collectively, at any time, the Vitran
Shareholders, the Vitran Optionholders and the holders of Vitran DSUs at such
time.

“Vitran Shareholder Rights Plan” means Vitran’s shareholder rights plan
agreement dated November 4, 2013 between Vitran and Computershare Trust Company
of Canada, as amended, supplemented and/or restated from time to time.

“Vitran Shareholders” means, at any time, the holders of Common Shares at such
time.

“Vitran Stock Option Plan” means the Amended and Restated Vitran Stock Option
Plan dated March 18, 2013, as amended.

Section 1.2 Sections and Headings

The division of this Plan of Arrangement into sections and the insertion of
headings are for reference purposes only and shall not affect the interpretation
of this Plan of Arrangement. Unless otherwise indicated, any reference in this
Plan of Arrangement to a section or an exhibit refers to the specified section
of or exhibit to this Plan of Arrangement.

Section 1.3 Number, Gender and Persons

In this Plan of Arrangement, unless the context otherwise requires, words
importing the singular number include the plural and vice versa and words
importing any gender include all genders.

 

49



--------------------------------------------------------------------------------

Section 1.4 Currency

Except as expressly indicated otherwise, all sums of money referred to in this
Plan of Arrangement are expressed and shall be payable in United Dollars.

Section 1.5 Time

Time shall be of the essence in each and every matter or thing herein provided.
Unless otherwise indicated, all times expressed herein are local time in
Toronto, Ontario.

Section 1.6 Date for any Action

If the date on which any action is required to be taken hereunder is not a
Business Day in the place where the action is required to be taken, such action
shall be required to be taken on the next succeeding day which is a Business Day
in such place.

ARTICLE 2

ARRANGEMENT

Section 2.1 Binding Effect

This Plan of Arrangement will become effective at, and be binding at and after,
the Effective Time on (i) Vitran, (ii) Purchaser, and (iii) all Vitran
Securityholders.

Section 2.2 Arrangement

Commencing at the Effective Time, the following shall occur and shall be deemed
to occur in the following order without any further act or formality:

 

  (a) Vitran Shareholder Rights Plan. The Vitran Shareholder Rights Plan shall
be terminated (and all rights issued thereunder shall expire) and shall be of no
further force or effect.

 

  (b) Dissenting Shareholders. Each Common Share held by a Dissenting
Shareholder shall be deemed to be transferred by the holder thereof to
Purchaser, without any further act or formality on its part, free and clear of
all Liens, in consideration for the fair value for each such Common Share held
by such holder as determined and payable in accordance with Article 3 of this
Plan of Arrangement. The holders of such Common Shares shall be deemed to have
executed and delivered all consents, releases, assignments and waivers,
statutory or otherwise, required to acquire or transfer such Common Shares in
accordance with this Section 2.2(b) and the name of such holders will be removed
from the register of holders of Common Shares. Purchaser will be deemed to be
the legal and beneficial owner of such Common Shares free and clear of all
Liens, at the Effective Time and will be recorded as the registered holder of
the Common Shares so transferred.

 

50



--------------------------------------------------------------------------------

  (c) Vitran Options. Holders of Vitran Options which are outstanding and have
an exercise price less than the amount of the Consideration immediately prior to
the Effective Time will be entitled to receive an amount per Vitran Option equal
to the difference between the Consideration and the exercise price in respect of
such Vitran Options (less applicable withholdings) and such Vitran Options will
be cancelled at the Effective Time. All other Vitran Options will be cancelled
at the Effective Time, without any payment in respect thereof.

 

  (d) Common Shares. Each Common Share outstanding immediately prior to the
Effective Time held by a Vitran Shareholder (other than those held by Dissenting
Shareholders who are entitled to receive fair value for the Common Shares held
by them and other than those held by Purchaser and any Affiliate of Purchaser),
shall be transferred by the holder thereof to Purchaser in exchange for the
amount of USD$6.50 for each one Common Share held (the “Consideration”). The
holders of such Common Shares shall be deemed to have executed and delivered all
consents, releases, assignments and waivers, statutory or otherwise, required to
acquire or transfer such Common Shares in accordance with this Section 2.2(d)
and the name of such holders will be removed from the register of holders of
Common Shares of Vitran. Purchaser will be deemed to be the legal and beneficial
owner of such Common Shares free and clear of all Liens, at the Effective Time
and will be recorded as the registered holder of the Common Shares so
transferred.

 

  (e) Vitran DSUs. Holders of Vitran DSUs which are outstanding immediately
prior to the Effective Time will be entitled to receive an amount per Vitran DSU
equal to the Consideration and such Vitran DSUs will be cancelled at the
Effective Time.

 

  (f) Other Vitran Securities. Any and all other Vitran Securities that
represent or that may be exercised for, or converted into, shares or other
securities of Vitran shall be fully and finally cancelled and terminated at the
Effective Time, and the holders thereof shall have no further rights or
entitlements thereunder.

 

  (g) Vitran Incentive Plans. The Vitran Incentive Plans shall be terminated
(and all rights issued thereunder shall expire) at the Effective Time and shall
be of no further force or effect.

 

  (h) Tax Election. Vitran shall make an election to cease to be a “public
corporation” under s. 89(1) of the Income Tax Act (Canada). For greater
certainty, such election shall be deemed to have been made prior to the
amalgamation of Vitran and Purchaser described in Section 2.2(i).

 

  (i) Amalgamation. Vitran and Purchaser shall be amalgamated and continued as
one corporation under the OBCA to form Amalco in accordance with the following:

 

  (i) Name. The name of Amalco shall be “Vitran Corporation Inc.”;

 

  (ii) Registered Office. The registered office of Amalco shall be located at
Bay Adelaide Centre, 333 Bay Street, Suite 2900, Toronto, Ontario M5H 2T4;

 

51



--------------------------------------------------------------------------------

  (iii) Share Provisions. Amalco shall be authorized to issue an unlimited
number of common shares without nominal or par value to which shares shall be
attached the following rights (i) to vote at any meeting of shareholders of
Amalco; (ii) to receive any dividend declared by Amalco; and (iii) to receive
the remaining property of Amalco upon dissolution;

 

  (iv) Restrictions on Share Transfers. None;

 

  (v) Other Provisions. The other provisions forming part of the Articles of
Amalco shall be those of Purchaser, mutatis mutandis;

 

  (vi) Directors. (A) directors of Amalco shall, until otherwise changed in
accordance with the OBCA, consist of a minimum number of one director and a
maximum number of ten directors; (B) the number of directors on the board of
directors of Amalco shall initially be set at one; and (C) the initial directors
of Amalco immediately following the amalgamation shall be the directors of
Purchaser at the Effective Time;

 

  (vii) Business and Powers. There shall be no restrictions on the business
Amalco may carry on or on the powers it may exercise;

 

  (viii) Stated Capital. The aggregate stated capital of Amalco will be an
amount equal to the paid up capital for the purposes of the Tax Act of the
common shares in the capital of Purchaser immediately before the amalgamation;

 

  (ix) By-laws. The by-laws of Amalco shall be the by-laws of the Purchaser,
mutatis mutandis;

 

  (x) Effect of Amalgamation. The provisions of subsections 179 (9.1) (b), (c),
(d) and (e) of the OBCA shall apply to the amalgamation;

 

  (xi) Articles. The Articles of Arrangement filed to give effect to the
Arrangement shall be deemed to be the articles of amalgamation of Amalco and the
Certificate of Arrangement issued in respect of such Articles of Arrangement by
the Director under the OBCA shall be deemed to be the certificate of
amalgamation of Amalco; and

 

  (xii) Effect of Amalgamation on Vitran Securities. On the amalgamation:

 

  (A) each issued and outstanding Common Share shall be cancelled without any
repayment of capital; and

 

  (B) each issued and outstanding common share in the capital of Purchaser shall
survive and continue as one (1) common share in the capital of Amalco.

 

52



--------------------------------------------------------------------------------

ARTICLE 3

RIGHTS OF DISSENT

Section 3.1 Rights of Dissent

Holders of Common Shares may exercise rights of dissent with respect to such
Common Shares pursuant to and in the manner set forth in section 185 of the OBCA
and this Section 3.1 (the “Dissent Rights”) in connection with the Arrangement;
provided that, notwithstanding subsection 185(6) of the OBCA, the written
objection to the Arrangement Resolution referred to in subsection 185(6) of the
OBCA must be received by Vitran not later than 5:00 p.m. (Toronto time) on the
second Business Day preceding the Vitran Meeting. Holders of the Common Shares
who duly exercise such rights of dissent and who:

 

  (a) are ultimately determined to be entitled to be paid fair value for their
Common Shares shall be deemed to have transferred such Common Shares to
Purchaser in accordance with Section 2.2(b) hereof to the extent the fair value
therefor is paid by Vitran and will not be entitled to any other payment or
consideration; or

 

  (b) are ultimately determined not to be entitled, for any reason, to be paid
fair value for their Common Shares shall be deemed to have participated in the
Arrangement on the same basis as a non-dissenting holder of Common Shares and
shall receive the Consideration from Purchaser on the basis determined in
accordance with Section 2.2(d) hereof,

but in no case shall Vitran, Purchaser or any other Person be required to
recognize such holders as holders of Common Shares after the Effective Time, and
the names of such holders of Common Shares shall be deleted from the registers
of holders of Common Shares at the Effective Time.

ARTICLE 4

CERTIFICATES

Section 4.1 Common Shares, Vitran Options and Vitran DSUs

 

  (a) Prior to the Effective Date, Purchaser will deposit with the Depositary
cash in an amount equal to the aggregate Consideration to be received by Vitran
Shareholders pursuant Section 2.2 hereof payable in accordance with the
provisions of Article 2 hereof.

 

  (b) As soon as practicable after the Effective Date, upon a Vitran Shareholder
depositing with the Depositary certificates representing Common Shares
accompanied by a duly-completed and executed Letter of Transmittal and such
other documents and instruments as the Depositary may reasonably require,
Purchaser shall cause the Depositary to deliver, to the applicable Vitran
Shareholder in accordance with the Letter of Transmittal, a cheque representing
the amount of Consideration such Vitran Shareholder is entitled to receive as
specified in Section 2.2 in accordance with the terms of the Arrangement, less
applicable withholdings.

 

53



--------------------------------------------------------------------------------

  (c) On the Effective Date, Purchaser shall deliver, to the applicable Vitran
Optionholder and holder of Vitran DSUs, a cheque representing the amount of
Consideration such Vitran Optionholder or holder of Vitran DSUs is entitled to
receive as specified in Section 2.2 in accordance with the terms of the
Arrangement, less applicable withholdings.

 

  (d) On and after the Effective Time, certificates formerly representing Common
Shares, Vitran Options and Vitran DSUs prior to the Effective Time (other than
Common Shares held by Purchaser or any Affiliate thereof) shall cease to
represent such securities and shall represent only the right to receive the
Consideration therefor specified in Section 2.2 in accordance with the terms of
the Arrangement, subject to compliance with the requirements set forth in this
Article 4.

Section 4.2 Other Vitran Securities

At the Effective Time, each and every certificate, document, agreement or other
instrument, if any, formerly representing any and all other Vitran Securities
that represent or may be exercised for, or converted into, shares or other
securities of Vitran shall be and shall be deemed to be cancelled, void and of
no further force and effect without any further authorization, act or formality.

Section 4.3 Lost Certificates

If any certificate which immediately prior to the Effective Time represented
outstanding Common Shares that were exchanged pursuant to Article 2 hereof, has
been lost, stolen or destroyed, upon the making of an affidavit of that fact by
the person claiming such certificate to be lost, stolen or destroyed, the
Depositary will, subject to the terms hereof, issue in exchange for such lost,
stolen or destroyed certificate, a cheque representing the amount of
Consideration such Vitran Shareholder is entitled to in accordance with the
terms of the Arrangement less applicable withholdings. When authorizing such
issuance in exchange for any lost, stolen or destroyed certificate, the Person
to whom such cheque is to be issued shall, as a condition precedent to the
issuance thereof, give a bond satisfactory to the Depositary and Purchaser in
such sum as Purchaser may reasonably direct or otherwise indemnify the
Depositary, Vitran and Purchaser in a manner satisfactory to them against any
claim that may be made against any of them with respect to the certificate
alleged to have been lost, stolen or destroyed.

Section 4.4 Unclaimed Certificates

Notwithstanding any of the other provisions hereof, any certificate which
immediately prior to the Effective Time represented outstanding Common Shares
(other than Common Shares held by Purchaser or any affiliate thereof) that has
not been surrendered with all other documents and instruments required by this
Article 4 on or prior to the sixth anniversary of the Effective Date, shall
cease to represent a claim or interest of any kind or nature against Vitran or
Purchaser and the right of such Vitran Shareholder to receive payment of
Consideration therefor, shall, on the sixth anniversary of the Effective Date,
be deemed to have been surrendered and forfeited to Purchaser, together with all
entitlements to dividends, distributions and any interest thereon held for such
former Vitran Shareholder, for no consideration.

 

54



--------------------------------------------------------------------------------

Section 4.5 Withholding Rights

Purchaser and the Depositary shall be entitled to deduct and withhold from any
consideration payable to any Vitran Securityholder pursuant to Section 2.2
hereof, such amounts as Purchaser or the Depositary is required to deduct and
withhold with respect to such payment under applicable Laws. To the extent that
amounts are so withheld, such withheld amounts shall be treated for all purposes
hereof as having been paid to the Vitran Securityholder in respect of which such
deduction and withholding was made.

ARTICLE 5

AMENDMENTS

Section 5.1 Amendments to Plan of Arrangement

 

  (a) Vitran reserves the right to amend, modify and/or supplement this Plan of
Arrangement at any time and from time to time prior to the Effective Date,
provided that each such amendment, modification and/or supplement must be
(i) set out in writing, (ii) approved by Purchaser, (iii) filed with the Court
and, if made following the Vitran Meeting, approved by the Court and
(iv) communicated to the affected Vitran Shareholders.

 

  (b) Any amendment, modification or supplement to this Plan of Arrangement may
be proposed by Vitran at any time prior to the Vitran Meeting (provided that
Purchaser shall have consented thereto) with or without any other prior notice
or communication, and if so proposed and accepted by the Vitran Shareholders
voting at the Vitran Meeting (other than as may be required under the Interim
Order), shall become part of this Plan of Arrangement for all purposes.

 

  (c) Any amendment, modification or supplement to this Plan of Arrangement that
is approved by the Court following the Vitran Meeting shall be effective only if
(i) it is consented to by each of Vitran and Purchaser and (ii) if required by
the Court, it is communicated to or consented to by the Vitran Shareholders.

 

  (d) Any amendment, modification or supplement to this Plan of Arrangement may
be made following the Effective Date by Purchaser and Vitran, provided that it
concerns a matter which, in the reasonable opinion of Purchaser, is of an
administrative nature required to better give effect to the implementation of
this Plan of Arrangement and is not adverse to the economic interest of any
former Vitran Securityholder.

 

  (e) Notwithstanding the foregoing provisions of this Section 6, no amendment,
modification or supplement of this Plan of Arrangement may be made prior to the
Effective Time except in accordance with the terms of the Arrangement Agreement.

 

55



--------------------------------------------------------------------------------

ARTICLE 6

FURTHER ASSURANCES

Section 6.1 Further Assurances

Notwithstanding that the transactions and events set out herein shall occur and
be deemed to occur in the order set out in this Plan of Arrangement without any
further act or formality, each of the parties to the Arrangement Agreement shall
make, do and execute, or cause to be made, done and executed, all such further
acts, deeds, agreements, transfers, assurances, instruments or documents as may
reasonably be required by any of them in order further to document or evidence
any of the transactions or events set out herein.

 

56



--------------------------------------------------------------------------------

SCHEDULE A

Representations and Warranties of Vitran

Vitran represents and warrants to and in favour of Purchaser as follows:

 

  (a) Organization. Each of Vitran and the Vitran Subsidiaries has been
incorporated and is validly subsisting under the Laws of the jurisdiction in
which it was incorporated and has full corporate or legal power and authority to
own its property and assets and to conduct its business as currently owned and
conducted. Each of Vitran and the Vitran Subsidiaries is registered, licensed or
otherwise qualified as an extra-provincial corporation in each jurisdiction
where the nature of the business or the location or character of the property
and assets owned or leased by it requires it to be so registered, licensed or
otherwise qualified, other than those jurisdictions where the failure to be so
registered, licensed or otherwise qualified would not have a Material Adverse
Effect. All of the outstanding shares of Vitran and the Vitran Subsidiaries are
duly authorized, validly issued, fully paid and non-assessable (and, where
required, properly registered). All of the outstanding shares of the Vitran
Subsidiaries are owned directly or indirectly by Vitran or a Vitran Subsidiary.
Except pursuant to restrictions on transfer contained in the articles or by-laws
(or their equivalent) of the applicable Vitran Subsidiary, the outstanding
securities of the Vitran Subsidiaries are owned free and clear of all
Encumbrances other than the Secured Lender Encumbrances and neither Vitran nor
any of the Vitran Subsidiaries is liable to any Person in respect thereof.
Except as disclosed in the Vitran Disclosure Letter, there are no outstanding
options, rights, entitlements, understandings or commitments (contingent or
otherwise) regarding the right to acquire any issued or unissued securities of
Vitran or any of the Vitran Subsidiaries. Other than the Vitran Subsidiaries,
Vitran does not have any investment or proposed investment in any Person which,
for the financial year ended December 31, 2012 accounted for, or which, for the
financial year ending December 31, 2013 is expected to account for, more than
five percent of the consolidated assets or consolidated revenues of Vitran or
would otherwise be material to the business and affairs of Vitran on a
consolidated basis.

 

  (b)

Capitalization. Vitran is authorized to issue an unlimited number of Common
Shares. As at December 27, 2013 there were 16,465,241 Common Shares outstanding
and an aggregate of 557,750 Common Shares were set aside for issue under the
Vitran Stock Option Plan. Except for the Vitran Options there are no options,
warrants, conversion privileges or other securities, rights, agreements,
arrangements or commitments (pre-emptive, contingent or otherwise) obligating
Vitran or any of the Vitran Subsidiaries to issue or sell any shares of Vitran
or any of the Vitran Subsidiaries or any securities or obligations of any kind
convertible into or exchangeable for any shares of Vitran or any of the Vitran
Subsidiaries. There are no outstanding bonds, debentures or other evidences of
indebtedness of Vitran or any of the Vitran Subsidiaries having the right to
vote with the Vitran

 

57



--------------------------------------------------------------------------------

  Shareholders on any matter. There are no rights of first refusal or similar
rights restricting the transfer of Common Shares contained in any shareholders,
partnership, joint venture or similar agreements or pursuant to existing
financing agreements and there are no outstanding contractual obligations of
Vitran or of any of the Vitran Subsidiaries to repurchase, redeem or otherwise
acquire any outstanding Common Shares or with respect to the voting or
disposition of any outstanding Common Shares.

 

  (c) Authority. Vitran has all necessary power, authority and capacity to enter
into this Agreement and all other agreements and instruments to be executed by
Vitran as contemplated by this Agreement, and to perform its obligations
hereunder and under such other agreements and instruments. The execution and
delivery of this Agreement by Vitran and the completion by Vitran of the
Arrangement and the other Transactions contemplated by this Agreement have been
authorized by the directors of Vitran and, subject to the approval by the Vitran
Shareholders in the manner contemplated herein, no other corporate proceedings
on the part of Vitran are necessary to authorize this Agreement or to complete
the Arrangement and the other Transactions contemplated herein. This Agreement
has been executed and delivered by Vitran and constitutes a legal, valid and
binding obligation of Vitran, enforceable against Vitran in accordance with its
terms, subject to bankruptcy, insolvency, reorganization, fraudulent transfer,
moratorium and other applicable Laws relating to or affecting creditors’ rights
generally, and to general principles of equity. The execution and delivery by
Vitran of this Agreement and the performance by it of its obligations hereunder
and the completion of the Arrangement and the other Transactions contemplated
hereby, do not and will not:

 

  (i) result in a violation, contravention or breach of, require any consent to
be obtained or notice under, constitute a default or give rise to the right to
receive any extraordinary or accelerated payment or any termination rights under
any provision of,

 

  (A) the articles or by-laws (or their equivalent) of Vitran or any of the
Vitran Subsidiaries,

 

  (B) except for the consents, waivers, permits, exemptions, orders or approvals
of, and any registrations and filings with, any Governmental Entity contemplated
in Section 10 and disclosed in the Vitran Disclosure Letter, any applicable
Laws, or

 

  (C) except as disclosed in the Vitran Disclosure Letter, any note, bond,
mortgage, indenture, loan agreement, deed of trust agreement, contract,
agreement, licence or permit to which Vitran or any of the Vitran Subsidiaries
is bound or is subject or of which Vitran or any Vitran Subsidiary is the
beneficiary, that would, individually or in the aggregate, have a Material
Adverse Effect;

 

58



--------------------------------------------------------------------------------

  (ii) except as disclosed in the Vitran Disclosure Letter, give rise to any
right of termination or acceleration of any indebtedness, or cause any
indebtedness owing by Vitran or any of the Vitran Subsidiaries to come due
before its stated maturity or cause any available credit to cease to be
available which would, individually or in the aggregate, have a Material Adverse
Effect;

 

  (iii) result in the imposition of any Encumbrance upon any of the property or
assets of Vitran or any of the Vitran Subsidiaries, or restrict, hinder, impair
or limit the ability of Vitran or any of the Vitran Subsidiaries to conduct the
business of Vitran or any of the Vitran Subsidiaries as and where it is now
being conducted which would, individually or in the aggregate, have a Material
Adverse Effect;

 

  (iv) except as disclosed in the Vitran Disclosure Letter, result in any
payment (including termination, severance, unemployment compensation, change of
control, “golden parachute”, bonus or otherwise) becoming due to any Employee,
director, officer or consultant of Vitran or of any Vitran Subsidiary (whether
automatically or solely upon further action on the part of such director,
officer, consultant or Employee) or increase any benefits otherwise payable
under any Employee Plan or result in the acceleration of the time of payment or
vesting of any such benefits;

 

  (v) violate any judgment, ruling, order, writ, injunction determination,
award, decree, statute, ordinance, rule or regulation applicable to Vitran or
any of the Vitran Subsidiaries or to any of the their respective properties or
assets, except violations which would not, individually or in the aggregate,
have a Material Adverse Effect; or

 

  (vi) cause the suspension or revocation of any authorization, consent,
approval, license or permit currently in effect which would, individually or in
the aggregate, have a Material Adverse Effect.

 

  (d) Governmental Authorizations. No consent, approval, order or authorization
of, or declaration or filing with, or waiver of any right of, any Governmental
Entity or other Person is required to be obtained or made by Vitran or any of
the Vitran Subsidiaries in connection with the execution and delivery of this
Agreement or the consummation by Vitran of the Arrangement and the other
Transactions contemplated herein other than (i) the Competition Act Approval,
(ii) the Transportation Act Approval, (iii) any approvals required pursuant to
the Interim Order or the Final Order, (iv) filings with the Director under the
OBCA and filings with and approvals required by Securities Authorities and the
Exchanges, (v) any approvals under the HSR, if applicable, and (vi) any other
consent, waiver, permit, order or approval which if not obtained, would not,
individually or in the aggregate, have a Material Adverse Effect or a material
impact on the ability of Vitran to complete the Arrangement or any other
Transaction contemplated herein. Other than as set out in this paragraph, there
is no legal impediment to Vitran’s consummation of the Arrangement.

 

59



--------------------------------------------------------------------------------

  (e) Other Authorizations. Each of Vitran and the Vitran Subsidiaries hold all
permits, licenses, qualifications, authorizations and Environmental Approvals
necessary or required to carry on or conduct its business as currently conducted
and as contemplated to be conducted, except where the failure to hold such
permits, licenses, qualifications, authorizations or Environmental Approvals
would not, individually or in the aggregate, have a Material Adverse Effect. All
such permits, licenses, qualifications, authorizations and Environmental
Approvals are in full force and effect and no event has occurred or circumstance
exists that may constitute or result in a violation of such permits, licenses,
qualifications, authorizations and Environmental Approvals, except where such
violation would not, individually or in the aggregate, have a Material Adverse
Effect. No proceedings are pending or, to the knowledge of Vitran, threatened
which would result in the revocation or limitation of any such permits,
licenses, qualifications, authorizations and Environmental Approvals, and all
steps have been taken and filings made on a timely basis with respect thereto
(including renewals), except where the failure to take such steps and make such
filings would not, individually or in the aggregate, have a Material Adverse
Effect.

 

  (f) Directors’ Approvals. The directors of Vitran, present at a meeting have
received an oral opinion from Stephens, Inc., the financial advisor to the
directors of Vitran, that the Consideration is fair, from a financial point of
view, to the Vitran Shareholders and the directors of Vitran have, after
consultations with Vitran’s financial and legal advisors, unanimously:

 

  (i) determined that the Consideration is fair to the Vitran Shareholders and
that the Arrangement is in the best interests of Vitran and the Vitran
Shareholders;

 

  (ii) recommended that the Vitran Shareholders vote the Common Shares
beneficially owned or controlled by them in favour of the Arrangement
Resolution; and

 

  (iii) approved the Arrangement and the other Transactions contemplated herein
and authorized the entering into of this Agreement and the performance by Vitran
of its obligations hereunder.

 

  (g) Vitran Subsidiaries. All of the Subsidiaries of Vitran are set out in the
Vitran Disclosure Letter.

 

  (h) No Defaults. Neither Vitran nor any of the Vitran Subsidiaries is in
default under, and there exists no event, condition or occurrence which, after
notice or lapse of time or both, would constitute such a default under, any
contract, agreement or licence to which any of them is a party or by which any
of them is bound which would, individually or in the aggregate, have a Material
Adverse Effect.

 

60



--------------------------------------------------------------------------------

  (i) Absence of Changes. Since December 31, 2012, except as publicly disclosed
in the Vitran Documents filed on SEDAR and EDGAR prior to the date hereof, or
disclosed in the Vitran Disclosure Letter:

 

  (i) Vitran and each of the Vitran Subsidiaries has conducted its business only
in the ordinary and regular course of business consistent with past practice;

 

  (ii) Vitran has not incurred or suffered a Material Adverse Change and there
has not been any event, circumstance or occurrence which has had or is
reasonably likely to give rise to a Material Adverse Change;

 

  (iii) there has not been any acquisition or sale by Vitran or any of the
Vitran Subsidiaries of any material property or material assets;

 

  (iv) there has not been any incurrence, assumption or guarantee by Vitran or
any of the Vitran Subsidiaries of any debt for borrowed money, any creation or
assumption by Vitran or any of the Vitran Subsidiaries of any Encumbrance, any
making by Vitran or any of the Vitran Subsidiaries of any loan, advance or
capital contribution to, or investment in any other Person or any entering into,
amendment of, relinquishment, termination or non-renewal by Vitran or any of the
Vitran Subsidiaries of any contract, agreement, licence, lease transaction,
commitment or other right or obligation other than in the Ordinary Course or
which would, individually or in the aggregate, have a Material Adverse Effect;

 

  (v) Vitran has not declared or paid any dividends or made any other
distribution on any of the Common Shares or redeemed, repurchased or otherwise
acquired any Common Shares;

 

  (vi) Vitran has not effected or passed any resolution to approve a split,
consolidation or reclassification of any of the outstanding Common Shares;

 

  (vii) other than in the ordinary and regular course of business consistent
with past practice, there has not been any material increase in or modification
of the compensation payable to or to become payable by Vitran or any of the
Vitran Subsidiaries to any Employee or to any of their respective directors,
officers or consultants, or any grant to any Employee or any such director,
officer or consultant of any material increase in severance or termination pay
or any material increase or modification of any Employee Plan (including,
without limitation, the granting of Vitran Options or Vitran DSUs pursuant to
the Vitran Incentive Plans) made to, for or with any of such Employees,
directors, officers or consultants;

 

61



--------------------------------------------------------------------------------

  (viii) Vitran has not effected any material change in its accounting methods,
principles or practices or its interpretations thereof;

 

  (ix) there has not occurred any amendment or proposed amendment to the
articles or by-laws of Vitran;

 

  (x) there has not occurred any material damage, destruction or loss in respect
of Vitran or any Vitran Subsidiary or any of their respective properties and
assets that is not fully covered by insurance (subject to normal deductibles);

 

  (xi) Vitran has not waived in favour of any Person any provisions of, or
released or terminated, any confidentiality or standstill agreement to which it
is a party; and

 

  (xii) neither Vitran nor any Vitran Subsidiary has agreed to do any of the
foregoing.

 

  (j) No Insolvency. Neither Vitran nor any Vitran Subsidiary is insolvent
within the meaning of applicable bankruptcy, insolvency or fraudulent conveyance
laws. Except as disclosed in the Vitran Disclosure Letter, no act or proceeding
has been taken or, to the knowledge of Vitran, is threatened by or against
Vitran or any Vitran Subsidiary in connection with the dissolution, liquidation,
winding up, bankruptcy or reorganization of Vitran or any Vitran Subsidiary or
the appointment of a trustee, receiver, manager or other administrator of Vitran
or any Vitran Subsidiary or any of their respective properties or assets.
Neither Vitran nor any Vitran Subsidiary has sought protection under the
Bankruptcy and Insolvency Act (Canada) or the Companies’ Creditors Arrangement
Act (Canada) or similar Laws in any other jurisdiction.

 

  (k) Employment Matters. Except as disclosed in the Vitran Disclosure Letter:

 

  (i) neither Vitran nor any of the Vitran Subsidiaries is a party to or bound
by any contracts in respect of any Employee, former Employee or consultant
including:

 

  (A) any contracts providing for the re-employment of any Employee;

 

  (B) any bonus, pension, profit sharing, executive compensation, current or
deferred compensation, incentive compensation, tax equalization, stock
compensation, stock purchase, stock option, stock appreciation, phantom stock
option, savings, severance or termination pay, retirement, supplementary
retirement, hospitalization insurance, salary continuation, legal, health or
other medical, dental, life, disability or other insurance plan, program,
agreement or arrangement or other plans or arrangements providing employee
benefits, except for the plans providing employee benefits described in the
Vitran Disclosure Letter;

 

62



--------------------------------------------------------------------------------

  (C) any written or oral policy, agreement, obligation or understanding
providing for severance or termination payments to any Employee, consultant,
director or officer of Vitran or any Vitran Subsidiary or any employment,
service, consulting or other agreement with any Employee, consultant, director
or officer of Vitran or any of the Vitran Subsidiaries which provides for
termination of employment or of the contract, as the case may be, on more than 6
months’ notice (excluding such as results by Law from the employment of an
employee without an agreement as to notice or severance);

 

  (D) any contract or understanding with an Employee that cannot be terminated
other than in accordance with the terms of such contract or understanding or
under applicable Laws; and

 

  (ii) there are no material overdue payments to Employees (including any
amounts related to unused or accrued vacation days);

 

  (iii) all current assessments under workers’ compensation legislation in
relation to Vitran or any Vitran Subsidiary and all of their respective
contractors and subcontractors have, in all material respects, been paid or
accrued in accordance with GAAP. Except as disclosed in the Vitran Disclosure
Letter, neither Vitran nor any Vitran Subsidiary has been or is subject to any
additional or penalty assessment under such legislation which has not been paid
or has been given notice of any audit; and

 

  (iv) there are no outstanding inspection orders or written equivalent made
under any occupational, health and safety legislation which relate to Vitran or
any of the Vitran Subsidiaries. Vitran and the Vitran Subsidiaries have complied
with any orders issued under any occupational, health and safety legislation,
except with the failure to comply would not, individually or in the aggregate,
have a Material Adverse Effect, and there are no appeals of any orders under
occupational, health and safety legislation against Vitran or any of the Vitran
Subsidiaries which are currently outstanding.

 

  (l) Collective Agreements. Except as disclosed in the Vitran Disclosure
Letter:

 

  (i) neither Vitran nor any of the Vitran Subsidiaries is a party to any
collective bargaining agreement, contract or legally binding commitment with any
trade union or employee organization or group in respect of or affecting any
Employees;

 

  (ii) neither Vitran nor any of the Vitran Subsidiaries are currently engaged
in any labour negotiation;

 

63



--------------------------------------------------------------------------------

  (iii) neither Vitran nor any of the Vitran Subsidiaries are a party to any
material application, claim, complaint, grievance, arbitration or other
proceeding by or respecting any Employees or former Employees under any Laws or
before any Governmental Entity, including without limitation, any application
for certification or which otherwise involves the recognition of any trade union
or similar employee organization as the bargaining agent of any of the
Employees, or any unfair labour practice complaint;

 

  (iv) neither Vitran nor any of the Vitran Subsidiaries are currently engaged
in any unfair labour practice nor is Vitran aware of any pending or threatened
complaint regarding any alleged unfair labour practices;

 

  (v) there is no strike, labour dispute, work slowdown or stoppage against or
involving Vitran or any of the Vitran Subsidiaries nor, to the knowledge of
Vitran, are any strikes, labour disputes, work slowdowns or stoppages pending or
threatened against Vitran or any of the Vitran Subsidiaries;

 

  (vi) neither Vitran nor any of the Vitran Subsidiaries have experienced any
material work stoppage in the 24 month period immediately preceding the date of
this Agreement; and

 

  (vii) to the knowledge of Vitran, neither Vitran nor any of the Vitran
Subsidiaries are, nor have they been in the 24 month period preceding the date
of this Agreement, the subject of any union organization effort or campaign or
similar organization effort by any employee organization or group in respect of
or affecting any Employees.

 

  (m) Intellectual Property.

 

  (i) The Vitran Disclosure Letter sets forth a true, accurate and complete list
of all registered Intellectual Property Rights owned or used by Vitran or any of
the Vitran Subsidiaries as of the date hereof. All of the Intellectual Property
Rights owned or used by Vitran or any of the Vitran Subsidiaries as of the date
hereof, are valid, enforceable and subsisting. The Intellectual Property Rights
owned by or licensed to Vitran or the Vitran Subsidiaries include all of the
intellectual property rights necessary to conduct the business of Vitran and the
Vitran Subsidiaries in the manner in which such business is currently being
conducted.

 

  (ii) Except as disclosed in the Vitran Disclosure letter, to the knowledge of
Vitran, as of the date hereof, neither Vitran nor any Vitran Subsidiary is
currently being sued or charged in writing with or is a defendant in any claim,
suit, action or proceeding that involves a claim of infringement of any
Intellectual Property Right, and Vitran has no knowledge of any other claim of
infringement by Vitran or any Vitran Subsidiary, and no knowledge of any
continuing infringement by any other Person of any Intellectual Property Right.

 

64



--------------------------------------------------------------------------------

  (iii) To the knowledge of Vitran, the current use by Vitran and the Vitran
Subsidiaries of the Intellectual Property Rights does not infringe the rights of
any other Person.

 

  (iv) Vitran warrants that Vitran or one or more of the Vitran Subsidiaries
have good and valid title to all Intellectual Property Rights they own and that
any licenses by which Intellectual Property Rights are licensed to or from
Vitran or the Vitran Subsidiaries are, in all material respects, in full force
and effect, are unamended and there are no outstanding defaults or breaches
under any of them, except where such default or breach would not, individually
or in the aggregate, have a Material Adverse Effect.

 

  (n) Computer Systems and Software. The computer systems, Hardware and Software
of Vitran and the Vitran Subsidiaries including personal computers and special
purpose systems (including billing systems, operational support systems and
business support systems) are fully operational in all material respects. For
the purposes hereof, “Hardware” means the computer hardware, mainframes,
personal computers, servers, client/server stations, network equipment, routers,
semi-conductor chips, embedded Software, communication lines and other equipment
“Software” means computer programs, operating systems, applications, interfaces,
applets, software scripts, macros, firmware, development tools, and other
instructions or sets of instructions for Hardware or Software to follow,
including SQL and other query languages, hypertext markup language (“html”),
wireless markup language, xml and other computer markup languages, in object,
source or other code.

 

  (o) Financial Matters.

 

  (i)

The audited consolidated financial statements of Vitran as at and for the fiscal
years ended December 31, 2012, 2011 and 2010 (including the notes thereto and
related management’s discussion and analysis) and Vitran’s unaudited financial
statements as at and for the nine months ended September 30, 2013 (including the
notes thereto and related management’s discussion and analysis) were prepared in
accordance with GAAP, consistently applied, and fairly present in all material
respects the consolidated financial condition of Vitran at the respective dates
indicated and the results of operations of Vitran for the periods covered on a
consolidated basis (subject, in the case of any unaudited interim consolidated
financial statements, to normal period-end adjustments) and reflect adequate
provision for the material liabilities of Vitran on a consolidated basis in
accordance with GAAP. Neither Vitran nor any of the Vitran Subsidiaries has any
liability or obligation (including, without limitation, liabilities or
obligations to fund any operations or work, to give any guarantees or for
Taxes), whether accrued, absolute, contingent or otherwise, not reflected in the
consolidated financial statements of Vitran for the nine months ended

 

65



--------------------------------------------------------------------------------

  September 30, 2013, except liabilities and obligations incurred in the
ordinary and regular course of business since December 31, 2012. Vitran is able
to pay its liabilities as they become due; the realizable value of the assets of
Vitran is not less than the aggregate of the liabilities thereof and the stated
capital of all classes of shares thereof.

 

  (ii) The management of Vitran has established and maintained a system of
disclosure controls and procedures designed to provide reasonable assurance that
information required to be disclosed by Vitran in its annual filings, interim
filings or other reports filed, furnished or submitted by it under applicable
securities Laws or the rules of the Exchanges is reported within the time
periods specified in such Laws and rules.

 

  (iii) As of the date hereof, neither Vitran nor any of the Vitran Subsidiaries
nor, to Vitran’s knowledge, any director, officer, employee, auditor, accountant
or representative of Vitran or any of the Vitran Subsidiaries has received or
otherwise had or obtained knowledge of any complaint, allegation, assertion or
claim, whether written or oral, regarding the accounting or auditing practices,
procedures, methodologies or methods of Vitran or any of the Vitran Subsidiaries
or their respective internal accounting controls, including any complaint,
allegation, assertion or claim that Vitran or any of the Vitran Subsidiaries has
engaged in questionable accounting or auditing practices, which has not been
resolved to the satisfaction of the Audit Committee of the directors of Vitran.

 

  (p) No Prohibited Payments. Neither Vitran, nor any Vitran Subsidiary, nor, to
the knowledge of Vitran, any officer, director, Employee, shareholder, agent or
other Person acting on behalf of Vitran or any Vitran Subsidiary, (i) has made
any Prohibited Payments, (ii) has received any payments, services or gratuities
that were not legal to receive or that were not legal for the Person making them
to provide, (iii) has engaged in any transactions or made or received payments
that were not properly recorded on the accounting books and records of Vitran or
any Vitran Subsidiary or properly disclosed on their respective financial
statements, or (iv) has maintained any off-book bank or cash account or “slush
funds”.

 

  (q) Books and Records. The corporate records and minute books of Vitran and,
since the date each Vitran Subsidiary was acquired or incorporated by Vitran,
the corporate records and minute books of the Vitran Subsidiaries have been
maintained in accordance with all applicable Laws and are complete and accurate
in all material respects. The minute books of Vitran and the Vitran Subsidiaries
provided to Purchaser for review are true and complete in all material respects
and the minutes and documents contained therein have not been amended or
supplemented since the time of such review. Financial books and records and
accounts of Vitran and the Vitran Subsidiaries in all material respects (i) have
been maintained in accordance with good business practices on a basis consistent
with prior years, (ii) are stated in reasonable detail and accurately and fairly
reflect the transactions and acquisitions and dispositions of assets of Vitran
and the Vitran Subsidiaries, and (iii) accurately and fairly reflect the basis
for the consolidated financial statements of Vitran.

 

66



--------------------------------------------------------------------------------

  (r) Litigation. As of the date hereof and except as set out in the Vitran
Disclosure Letter, there is no complaint, claim, action, suits, audits,
grievances, assessments, proceeding or investigation pending or in progress or,
to the knowledge of Vitran, threatened against or relating to Vitran or any of
the Vitran Subsidiaries or affecting any of their respective properties,
permits, licences or assets at law or equity or before any Governmental Entity
or before any other Person which, individually or in the aggregate, would
prevent or hinder the consummation of the Arrangement and the Transactions
contemplated herein or which, individually or in the aggregate, involve the
possibility of any judgment or liability which would have a Material Adverse
Effect. Except as set out in the Vitran Disclosure Letter, there is no
bankruptcy, liquidation, winding-up or other similar proceeding pending or in
progress, or, to the knowledge of Vitran, threatened against or relating to
Vitran or any of the Vitran Subsidiaries, before any Governmental Entity.
Neither Vitran nor any of the Vitran Subsidiaries, nor any of their respective
properties or assets is subject to any outstanding judgment, fine, penalty,
order, writ, injunction or decree that involves or may involve, or restricts or
may restrict, or requires or may require, the expenditure of an amount of money
in the aggregate in excess of USD$1,000,000 as a condition to or a necessity for
the right or ability of Vitran or any Vitran Subsidiary, to conduct its business
in all material respects as it has been carried on prior to the date hereof, or
that would materially impede the consummation of the Arrangement and the other
Transactions contemplated by this Agreement.

 

  (s) Insurance. Vitran and the Vitran Subsidiaries maintain policies of
insurance in amounts and in respect of such risks as Vitran reasonably has
determined to be commercially reasonable having regard to the industries in
which Vitran and the Vitran Subsidiaries operate and as required in accordance
with their respective licences and permits, and such policies are in full force
and effect as of the date hereof and will not be cancelled, revoked or otherwise
terminated as a result of the completion of the Arrangement.

 

  (t)

Real Property. Except as disclosed in the Vitran Disclosure Letter, neither
Vitran nor any of the Vitran Subsidiaries owns or has agreed to acquire any real
property or interest in real property (the real property described therein being
referred to as the “Real Property”). Vitran or one or more of the Vitran
Subsidiaries is the legal and beneficial owner of all Real Property, have the
exclusive right to possess, use and occupy, and have good and marketable title
in fee simple to, all the Real Property free and clear of all Encumbrances,
other than for the Real Property Encumbrances and for such defects in title or
Encumbrances that, individually or in the aggregate, do not have a Material
Adverse Effect and, together with the rights of Vitran and the Vitran
Subsidiaries in respect of the Leased Real Properties, no other real property

 

67



--------------------------------------------------------------------------------

  rights are necessary for the conduct of the business of Vitran and the Vitran
Subsidiaries as currently conducted or contemplated to be conducted. There are
no matters affecting the right, title and interest of Vitran or any Vitran
Subsidiary in and to any Real Property which, individually or in the aggregate,
would materially and adversely affect the ability of Vitran and the Vitran
Subsidiaries to carry on business upon the Real Property as it has been carried
on in the Ordinary Course and no part of any Real Property is subject to any
building or use restriction that restricts or would restrict or prevent the use
and operation of the Real Property as it has been used or operated in the
Ordinary Course in the past by Vitran and the Vitran Subsidiaries. All
buildings, structures, improvements and appurtenances situated on the Real
Property are in good operating condition and in a state of good maintenance and
repair and are adequate and suitable for the purposes for which they are
currently being used, with such exceptions as would not, individually or in the
aggregate, be reasonably likely to have a Material Adverse Effect. Neither
Vitran nor any Vitran Subsidiary has: (i) entered into any agreement to sell,
transfer, encumber or otherwise dispose of or impair the right, title and
interest of Vitran or any Vitran Subsidiary in and to any Real Property; or
(ii) received any notification of, and Vitran has no knowledge of, any
outstanding or incomplete work orders, deficiency notices or other current
non-compliance with applicable Laws relating to any of the Real Property or any
portion thereof. The current uses of all Real Property are permitted, in all
material respects, under current zoning and land use regulations and applicable
Laws and Vitran has no knowledge of any proposed or pending changes to any
zoning regulation or official plan affecting any Real Property or of any
expropriation or condemnation or similar proceeding pending or threatened
against any Real Property. Vitran is not aware of any claim or the basis for any
claim that could adversely affect its or any Vitran Subsidiaries’ right to use,
transfer or otherwise exploit any Real Property and neither Vitran nor any
Vitran Subsidiary has any obligation to pay any material commission, royalty,
license fee or similar payment to any Person with respect to the property rights
in respect thereof.

 

  (u)

Leased Property. The real property leases entered into by Vitran and the Vitran
Subsidiaries listed in the Vitran Disclosure Letter are all of the leases
relating to all lands and premises leased by Vitran and the Vitran Subsidiaries
(collectively, “Leased Real Properties”) in conducting their respective
activities, and are in full force and effect, and Vitran and such Subsidiaries
are entitled to all rights and benefits thereunder in accordance with the terms
thereof, with such exceptions as would not, individually or in the aggregate, be
reasonably likely to have a Material Adverse Effect. Except as disclosed in the
Vitran Disclosure letter, there are no written or oral agreements, leases,
undertakings, subleases, licenses, concessions, occupancy agreements or other
contracts granting to any other Person the right of use or occupancy of any of
the Leased Real Properties (or any portion thereof), and there is no other
Person in possession of all or any portion of the Leased Real Properties. Vitran
has made available to Purchaser copies of all such leases. Neither Vitran nor
any of

 

68



--------------------------------------------------------------------------------

  the Vitran Subsidiaries has received written notice that any party to any such
lease intends to cancel, terminate or otherwise modify or not renew such lease,
and to the knowledge of Vitran, no such action has been threatened. Neither
Vitran nor any of the Vitran Subsidiaries is in default of any of the provisions
of any such leases nor has such default been alleged, other than such defaults
or alleged defaults that would not, individually or in the aggregate, result in
a Material Adverse Effect.

 

  (v) Personal Property. Each of Vitran and the Vitran Subsidiaries own all
personal property owned by it and used in their respective business as currently
conducted and contemplated to be conducted, in each case free and clear of all
Encumbrances, other than for the Secured Lender Encumbrances or as would not
materially affect the value of such property or interfere with the use made and
proposed to be made of such property by Vitran and the Vitran Subsidiaries; and
all personal property held under lease by Vitran and the Vitran Subsidiaries is
held under valid, subsisting and enforceable leases with such exceptions as are
not material and do not materially interfere with the use made or proposed to be
made of such property by Vitran and the Vitran Subsidiaries and neither Vitran
nor any of the Vitran Subsidiaries has received written notice that any party to
any such lease intends to cancel, terminate or otherwise modify or not renew
such lease, and to the knowledge of Vitran, no such action has been threatened.
Neither Vitran nor any of the Vitran Subsidiaries is in default of any of the
provisions of any such leases nor has such default been alleged, other than such
defaults or alleged defaults that would not, individually or in the aggregate,
result in a Material Adverse Effect.

 

  (w) Condition of Tangible Property. All tangible personal property of Vitran
and each Vitran Subsidiary is in generally good repair and is operational and
usable in the manner in which it is currently being utilized, subject to normal
wear and tear and technical obsolescence, repair or replacement, except for such
property whose failure to be in such condition does not have a Material Adverse
Effect.

 

  (x) Environmental. Except as would not individually or in the aggregate have a
Material Adverse Effect:

 

  (i)

Neither Vitran nor any of the Vitran Subsidiaries is in violation of, or has
violated or has any liability under, any Environmental Law and there are no
facts, circumstances or conditions existing, initiated or occurring prior to the
Effective Date which could result in liability under any Environmental Laws.
Without limiting the generality of the foregoing: (i) there has been no
Environmental Condition at, on, under or from any of the properties currently
owned, leased or operated by Vitran or any Vitran Subsidiary (including, without
limitation, soils and surface and ground waters) during the period of Vitran’s
or the applicable Vitran Subsidiary’s ownership, tenancy or operation of such
property; (ii) there has been no Environmental Condition at, on, under or from
any of the properties formerly owned, leased or operated by Vitran or any Vitran
Subsidiary

 

69



--------------------------------------------------------------------------------

  (including, without limitation, soils and surface and ground waters) during
the period of Vitran’s or any Vitran Subsidiary’s ownership, tenancy or
operation of such property; (iii) none of the real property currently leased or
operated by Vitran or any Vitran Subsidiary contains underground improvements,
including but not limited to treatment or storage tanks, or underground piping
associated with such tanks, used currently or in the past for the management of
Contaminants, and no portion of such real property is or has been used as a dump
or landfill or consists of or contains filled-in land or wetlands; and
(iv) neither PCBs, “toxic mold,” asbestos- containing materials, nor any
contamination are present on or in the real property currently owned, operated
or leased by Vitran or the Vitran Subsidiaries or the improvements thereon.

 

  (ii) Neither Vitran nor any Vitran Subsidiary has received any notice, demand,
claim or request for information or other written communication alleging that
Vitran or any Vitran Subsidiary (i) is actually, potentially or allegedly liable
under any Environmental Law for an Environmental Condition, or (ii) may be in
violation of or have any liability under any Environmental Law.

 

  (iii) Vitran and each Vitran Subsidiary are in compliance with the
Environmental Approvals held or maintained by Vitran and such Subsidiaries.

 

  (iv) Neither Vitran nor any of the Vitran Subsidiaries has arranged, by
contract, agreement or otherwise, for the transportation, disposal or treatment
of Contaminants at any location such that it is or could be liable for
Remediation of such location pursuant to Environmental Laws, and no such
location, nor any of the real property currently owned, operated, or leased by
Vitran or any of the Vitran Subsidiaries is listed on any governmental list or
database of properties that may require Remediation.

 

  (y) Tax Matters. Except as disclosed in the Vitran Disclosure Letter,

 

  (i)

Vitran and the Vitran Subsidiaries have filed or caused to be filed, and will
continue to file and cause to be filed, in a timely manner all Tax Returns
required to be filed by them (all of which Tax Returns were correct and complete
in all material respects and no material fact has been omitted therefrom) and
have, in all material respects, paid, collected, withheld or remitted, or caused
to be paid, collected, withheld or remitted, all Taxes, including any
instalments and prepayments, that are due and payable, collectible and
remittable. No extension of time in which to file any Tax Returns is in effect.
Vitran has provided adequate accruals in accordance with GAAP in its published
consolidated financial statements for any Taxes for the period covered by such
financial statements which have not been paid, whether or not shown as being due
on any Tax Returns. Since such publication date, no

 

70



--------------------------------------------------------------------------------

  material liability for Taxes not reflected in such consolidated financial
statements has been incurred or accrued by Vitran or the Vitran Subsidiaries
other than in the ordinary course of business. Vitran and the Vitran
Subsidiaries have, in all material respects, made adequate provision or
disclosure in its books and records for any Taxes accruing in respect of any
period subsequent to the period covered by such financial statements, whether or
not shown as being due on any Tax Return. No lien for Taxes has been filed or
exists other than for Taxes not yet due and payable.

 

  (ii) There are no reassessments of Taxes in respect of Vitran or any of the
Vitran Subsidiaries that have been issued and are outstanding and there are no
outstanding issues which have been raised and communicated to Vitran or any
Vitran Subsidiary by any Governmental Entity for any taxation year in respect of
which a Tax Return of Vitran or any Vitran Subsidiary has been audited. As of
the date hereof, no Governmental Entity has challenged, disputed or questioned
Vitran or any Vitran Subsidiary in respect of Taxes or Tax Returns. None of
Vitran or any Vitran Subsidiary is negotiating any draft assessment or
reassessment with any Governmental Entity. Neither Vitran nor any Vitran
Subsidiary has executed or filed with any Governmental Entity any agreement or
waiver extending the period for assessment, reassessment or collection of any
Taxes. No audit of Vitran or any Vitran Subsidiary by any Governmental Entity is
in process or, to the knowledge of Vitran, pending.

 

  (iii) Vitran and each Vitran Subsidiary has withheld from each payment made to
any of its present or former Employees, officers and directors, and to all other
Persons all material amounts required by law to be withheld, and furthermore,
has remitted such withheld amounts within the prescribed periods to the
appropriate Governmental Entity. Vitran and each Vitran Subsidiary has remitted
all applicable pension plan contributions, employment insurance premiums,
employer health taxes and other Taxes payable by it in respect of its Employees
and has remitted such amounts to the proper Governmental Entity within the time
required under applicable Law. Vitran and each Vitran Subsidiary has, in all
material respects, charged, collected and remitted on a timely basis all Taxes
as required under applicable Law on any sale, supply or delivery whatsoever,
made by them.

 

  (iv) All Taxes, local improvements, utilities and any and all other payments
to or assessments of any Governmental Entity having jurisdiction in respect of
any Real Property have been paid or made, or accrued for.

 

  (v) Neither Vitran nor any Vitran Subsidiary is party to any tax sharing, tax
indemnity or tax allocation agreement or arrangement.

 

71



--------------------------------------------------------------------------------

  (vi) Neither Vitran nor any Vitran Subsidiary has acquired property from a
non-arm’s length Person which could subject it to a liability under section 160
of the Tax Act or comparable provisions of any applicable tax Laws.

 

  (vii) No claim has ever been made by any Governmental Entity in a jurisdiction
where either Vitran or any Vitran Subsidiary do not file Tax Returns that Vitran
or any Vitran Subsidiary is or may be subject to Taxes or is required to file
Tax Returns in that jurisdiction.

 

  (viii) To the knowledge of Vitran, there are no circumstances existing which
could reasonably be expected to result in an assessment of Vitran or any Vitran
Subsidiary on the basis of sections 78 or 80 to 80.04 of the Tax Act or
comparable provisions of any applicable tax Laws.

 

  (ix) Vitran has provided to Purchaser true, correct and complete copies of
(a) all Tax Returns relating to Taxes for any taxable period beginning within
five years prior to the date hereof; and (b) material portions of any income tax
audit reports, statement of deficiencies, closing or other agreements received
by Vitran or any Vitran Subsidiary relating to Taxes for any taxable period
beginning within five years prior to the date hereof.

 

  (x) Neither Vitran nor any Vitran Subsidiary has made an “excessive eligible
dividend designation” as defined in subsection 89(1) of the Tax Act in respect
of any dividend paid, or deemed by any provision of the Tax Act to have been
paid on any class of shares of its capital.

 

  (xi) Vitran and each Vitran Subsidiary has prepared all transfer pricing
documentation required under subsection 247(4) of the Tax Act and has otherwise
complied with the transfer pricing rules contained in section 247 of the Tax
Act.

 

  (z) Employee Plans.

 

  (i) Disclosed in the Vitran Disclosure Letter are all material written
employee benefit, welfare, supplemental unemployment benefit, bonus, pension,
profit sharing, tax equalization, executive compensation, current or deferred
compensation, incentive compensation, stock compensation, stock purchase, stock
option, stock appreciation, phantom stock option, savings, severance or
termination pay, retirement, supplementary retirement, hospitalization
insurance, salary continuation, legal, health or other medical, dental, life,
disability or other insurance (whether insured or self-insured) plan, program,
agreement or arrangement, including any such plans which are sponsored or
maintained by any Governmental Entity sponsored, maintained or contributed to or
required to be contributed to by Vitran or any of the Vitran Subsidiaries for
the benefit of its Employees or former Employees and their dependents or
beneficiaries to which Vitran or any of the Vitran Subsidiaries participates or
has any actual or potential liability or obligations, other than plans
established pursuant to statute (collectively the “Employee Plans”).

 

72



--------------------------------------------------------------------------------

  (ii) Vitran has made available to Purchaser copies of all Employee Plans and
all booklets and manuals prepared for, and circulated to, the Employees and
their beneficiaries concerning each Employee Plan, together with copies of all
written communications of a general nature provided to such Employees and their
beneficiaries, describing the benefits provided under each such Employee Plan
referred to therein.

 

  (iii) All of the Employee Plans have, in all material respects, been
established, registered, qualified, funded, invested and administered in
accordance with, and are in good standing under, all Laws, the terms of such
Employee Plans and with all understandings, written or oral, between Vitran, the
Vitran Subsidiaries and the Employees or former Employees.

 

  (iv) No material amendments have been made to any Employee Plan and no
improvements to any Employee Plan have been promised and no amendments or
improvements to any Employee Plan will be made or promised by Vitran or any of
the Vitran Subsidiaries prior to the Effective Date.

 

  (v) No changes have occurred to the Employee Plans or are expected to occur
which would materially affect the actuarial reports or any of the financial
information relevant to Vitran or the Vitran Subsidiaries.

 

  (vi) None of the Employee Plans provides post-retirement benefits to or in
respect of the Employees or any former Employees or to or in respect of the
beneficiaries of such Employees and former Employees.

 

  (vii) All data necessary to administer each Employee Plan is in the possession
of Vitran and is in a form sufficient for the proper administration, in all
material respects, of each Employee Plan.

 

  (viii) Vitran and/or the Vitran Subsidiaries may unilaterally amend, modify,
vary, revise, revoke, or terminate, in whole or in part, each Employee Plan,
subject only to approvals required by Laws.

 

  (ix) All contributions or premiums required to be made by Vitran or any Vitran
Subsidiary under the terms of each Employee Plan or by Laws have been made, in
all material respects, in a timely fashion in accordance with Laws and the terms
of the Employee Plans, and neither Vitran nor any Vitran Subsidiary has, and as
of the Effective Date will not have, any actual or potential material unfunded
liabilities (other than liabilities accruing after the Effective Date) with
respect to any of the Employee Plans. All liabilities of Vitran or any Vitran
Subsidiary (whether accrued, absolute, contingent or otherwise) related to all
Employee Plans have, in all material respects, been disclosed in accordance with
GAAP in the financial statements of Vitran.

 

73



--------------------------------------------------------------------------------

  (x) As of the date hereof, no Employee Plan, nor any related trust or other
funding medium thereunder, is subject to any pending, threatened or anticipated
investigation, examination or other legal proceeding, initiated by any
Governmental Entity or by any other Person (other than routine claims for
benefits) which would, if not decided in Vitran’s favour, individually or in the
aggregate, have Material Adverse Effect.

 

  (xi) There have been no withdrawals, applications or transfers of assets from
any Employee Plan or the trusts or other funding media relating thereto except
in accordance with the terms of such Employee Plan, Laws and all applicable
agreements.

 

  (xii) Except as disclosed in the Vitran Disclosure Letter, the execution of
this Agreement and the completion of the Arrangement and the other Transactions
contemplated hereby will not (either alone or in conjunction with any additional
or subsequent events) constitute an event under any Employee Plan that will or
may result in any material payment (whether of severance pay or otherwise),
acceleration of payment or vesting of benefits, forgiveness of indebtedness,
vesting, distribution, restriction on funds, increase in benefits or obligation
to fund benefits with respect to any Employee.

 

  (xiii) There exists no liability in connection with any former benefit plan
relating to the Employees or former Employees of Vitran or any Vitran Subsidiary
or their beneficiaries that has terminated, and all procedures for termination
of each such former benefit plan have been, in all material respects, properly
followed in accordance with the terms of such former benefit plans and Laws.

 

  (aa) Reporting and Other Status. Vitran has a class of securities registered
pursuant to Section 12(b) of the Exchange Act and is a reporting issuer or its
equivalent in each of the provinces of Canada and is not a reporting issuer in
any other jurisdiction of Canada or the equivalent of a reporting issuer in any
other foreign jurisdiction. The Common Shares are listed on each of the
Exchanges and no other securities of Vitran are listed on either of the
Exchanges. No securities of Vitran are listed or quoted for trading on any stock
exchange or quotation system other than the Exchanges. To the knowledge of
Vitran and as at the date hereof, the level of ownership by registered holders
of Common Shares resident in the United States is at least 50% of the
outstanding Common Shares.

 

  (bb)

Reports. Vitran has filed (including, as applicable, on SEDAR or EDGAR) or
furnished, as applicable, with the Securities Authorities, stock exchanges and
all applicable self-regulatory authorities all forms, reports, schedules,
statements, certifications, material change reports and other documents required

 

74



--------------------------------------------------------------------------------

  to be filed or furnished by it (such forms, reports, schedules, statements,
certifications and other documents, including any financial statements or other
documents, including any schedules included therein, are referred to as the
“Vitran Documents”). The Vitran Documents, at the time filed or furnished,
(a) did not contain any misrepresentation (as defined in the Securities Act
(Ontario)) and (b) complied with the requirements of applicable securities Laws
and the rules, policies and instruments of all Securities Authorities and stock
exchanges having jurisdiction over Vitran, except where such non-compliance
would not, individually or in the aggregate, have a Material Adverse Effect. As
of their respective dates (or, if amended prior to the date hereof, as of the
date of such amendment) the Vitran Documents filed or furnished did not contain
any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements made therein,
in light of the circumstances in which they were made, not misleading. Vitran
has not filed any confidential material change or other report or other document
with any Securities Authorities or stock exchange or other self-regulatory
authority which at the date hereof remains confidential.

 

  (cc) Compliance with Laws and Exchange Requirements. Vitran and the Vitran
Subsidiaries (A) have complied with and are not in violation of any applicable
Laws other than non-compliance or violation which would not, individually or in
the aggregate, have a Material Adverse Effect; and (B) have complied and are in
compliance with any applicable listing and corporate governance rules and
regulations of each of the Exchanges other than non-compliance which would not,
individually or in the aggregate, have a Material Adverse Effect. Neither Vitran
nor any Vitran Subsidiary has received any notice of any alleged violation of
applicable Laws or the listing and corporate governance rules and regulations of
either of the Exchanges other than which such violation would not, individually
or in the aggregate, result in a Material Adverse Effect.

 

  (dd) No Cease Trade. No securities of Vitran are subject to any cease trade or
other order, ruling or determination of any applicable stock exchange or
Securities Authority and, to the knowledge of Vitran, no investigation or other
proceedings involving Vitran which may operate to prevent or restrict trading of
any securities of Vitran are currently in progress or pending before any
applicable stock exchange or Securities Authority.

 

  (ee) No Option on Assets. No Person has any agreement or option or any right
or privilege capable of becoming an agreement or option for the purchase from
Vitran or any Vitran Subsidiary of any of the assets owned by Vitran or any
Vitran Subsidiary and none of the properties or assets owned by Vitran or any
Vitran Subsidiary are subject to any right of first refusal, or purchase or
other similar acquisition rights.

 

75



--------------------------------------------------------------------------------

  (ff) Material Contracts. Vitran has provided to or made available to Purchaser
copies of all contracts, leases, instruments, notes, bonds, debentures,
agreements, arrangements or understandings to which Vitran or any Vitran
Subsidiary is a party or under which Vitran or any Vitran Subsidiary is bound
which is material to the conduct of the business and affairs of Vitran and the
Vitran Subsidiaries (collectively, the “Vitran Material Contracts”). Other than
the Vitran Material Contracts, there are no other contracts, leases,
instruments, notes, bonds, debentures, agreements, arrangements or
understandings material to the conduct of the business of Vitran and the Vitran
Subsidiaries that if breached or in default would, either individually or in the
aggregate, have a Material Adverse Effect, and, except as disclosed in the
Vitran Disclosure Letter, there are no current or pending negotiations with
respect to the renewal, termination or amendment of any of the Vitran Material
Contracts. Each of Vitran and the Vitran Subsidiaries have performed all
respective obligations required to be performed by them to date under the Vitran
Material Contracts, except where such non-performance, individually or in the
aggregate, would have a Material Adverse Effect. Neither Vitran nor any Vitran
Subsidiary is in breach or default under any Vitran Material Contract to which
it is a party or bound, nor does Vitran have knowledge of any condition that
with the passage of time or the giving of notice or both would result in such a
breach or default, except in each case where any such breaches or defaults would
not, individually or in the aggregate, have a Material Adverse Effect. Neither
Vitran nor any Vitran Subsidiary knows of, or has received written notice of,
any breach or default under (nor, to the knowledge of Vitran, does there exist
any condition which with the passage of time or the giving of notice or both
would result in such a breach or default under) any such Vitran Material
Contract by any other party thereto except where any such violation or default
would not, individually or in the aggregate, have a Material Adverse Effect. All
of the Vitran Material Contracts are legal, valid, binding and in full force and
effect and are enforceable by Vitran or the applicable Vitran Subsidiary, as the
case may be, in accordance with their respective terms (subject to bankruptcy,
insolvency and other Laws affecting creditors’ rights generally, and to general
principles of equity).

 

  (gg) Certain Contracts. Except as disclosed in the Vitran Disclosure Letter,
neither Vitran nor any of the Vitran Subsidiaries is a party to or bound by any
non- competition agreement or any other agreement, obligation, judgment,
injunction, order or decree which purports to (i) limit the manner or the
localities in which the business of Vitran or the Vitran Subsidiaries are
conducted, (ii) limit any business practice of Vitran or any Vitran Subsidiary
in any material respect, or (iii) restrict any acquisition or disposition of any
property by Vitran or any Vitran Subsidiary.

 

  (hh) Financial Advisors. Except as disclosed in the Vitran Disclosure Letter,
Vitran has not agreed to pay any financial advisor, broker, agent or finder on
account of this Agreement or the Arrangement or any other Transaction
contemplated hereby. Vitran has delivered to Purchaser a true, correct and
complete copy of all of its agreements with any financial advisor, broker, agent
or finder disclosed in the Vitran Disclosure Letter.

 

76



--------------------------------------------------------------------------------

  (ii) MI 61-101. The Arrangement and the other Transactions contemplated in
this Agreement do not require Vitran to obtain a formal valuation pursuant to
the MI 61-101. There is no “related party” (as defined in the MI 61-101) of
Vitran entitled to receive directly or indirectly a “collateral benefit” (as
defined in the MI 61-101) as a consequence of the Arrangement or the other
Transactions contemplated in this Agreement.

 

77



--------------------------------------------------------------------------------

SCHEDULE B

Representations and Warranties of Purchaser and Parent

Purchaser represents and warrants to and in favour of Vitran as follows:

 

  (a) Organization. Each of Purchaser and Parent has been incorporated and is
validly subsisting under the Laws of the jurisdiction in which it was
incorporated and each has full corporate and legal power and authority to own
its property and assets and to conduct its business as currently owned and
conducted. Each of Purchaser and Parent is registered, licensed or otherwise
qualified as an extra-provincial corporation or a foreign corporation in each
jurisdiction where the nature of the business or the location or character of
the property and assets owned or leased by it requires it to be so registered,
licensed or otherwise qualified, other than those jurisdictions where the
failure to be so registered, licensed or otherwise qualified would not be
material to Purchaser or Parent, as applicable.

 

  (b) Authority. Each of Purchaser and Parent has all necessary power, authority
and capacity to enter into this Agreement and all other agreements and
instruments to be executed by Purchaser and Parent, as contemplated by this
Agreement, and to perform its obligations hereunder and under such other
agreements and instruments, as applicable. The execution and delivery of this
Agreement by each of Purchaser and Parent and the completion by Purchaser and
Parent of the Arrangement and the other Transactions contemplated by this
Agreement have been authorized by the respective directors of Purchaser and
Parent, and no other corporate proceedings (including shareholders meetings) on
the part of Purchaser or Parent are necessary to authorize this Agreement or to
complete the Arrangement and the other Transactions contemplated hereby. This
Agreement has been executed and delivered by each of Purchaser and Parent and
constitutes, a legal, valid and binding obligation of each of Purchaser and
Parent, enforceable against each of them in accordance with its terms, subject
to bankruptcy, insolvency, reorganization, fraudulent transfer, moratorium and
other applicable Laws relating to or affecting creditors’ rights generally, and
to general principles of equity. The execution and delivery by each of Purchaser
and Parent of this Agreement and the performance by each of them of their
respective obligations hereunder and the completion of the Arrangement and the
other Transactions contemplated hereby, do not and will not:

 

  (i) result in a violation, contravention or breach of, require any consent to
be obtained or notice under, constitute a default or give rise to any
termination rights under any provision of,

 

  (A) the articles or by-laws of Purchaser or Parent,

 

  (B) except for the consents, waivers, permits, exemptions, orders or approvals
of, and any registrations and filings with, any Governmental Entity contemplated
in Section 9(d), any applicable Laws, or

 

78



--------------------------------------------------------------------------------

  (C) any note, bond, mortgage, indenture, loan agreement, deed of trust
agreement, contract, agreement, licence or permit to which Purchaser or Parent
is bound or is subject to or of which Purchaser or Parent is the beneficiary,

except where such violation, contravention or breach, or failure to obtain
consent or provide notice would not have a material impact on the ability of
Purchaser or Parent to complete the Arrangement and the other Transactions
contemplated herein.

 

  (c) Governmental Authorizations. No consent, approval, order or authorization
of, or declaration or filing with, or waiver of any right of, any Governmental
Entity or other Person is required to be obtained or made by Purchaser or Parent
in connection with the execution and delivery of this Agreement or the
consummation by each of Purchaser and Parent, as applicable, of the Arrangement
and the other Transactions contemplated hereby other than (i) any approvals
required pursuant to the Interim Order or the Final Order, (ii) the Competition
Act Approval, (iii) the Transportation Act Approval, (iv) approvals under the
HSR, as applicable; (v) approvals that may be required under applicable
securities Laws; and (vi) any other consent, waiver, permit, order or approval
which if not obtained, would not have a material impact on the ability of
Purchaser or Parent, as applicable, to complete the Arrangement or any other
Transaction contemplated herein.

 

  (d) Directors’ Approvals. The respective directors of Purchaser and Parent
have unanimously authorized the entering into of this Agreement and the
performance by each of Purchaser and Parent of its obligations hereunder.

 

  (e) Investment Canada. Purchaser is not a “non-Canadian” within the meaning of
the Investment Canada Act (Canada).

 

  (f) Residency. Purchaser is not a “non-resident” within the meaning of the Tax
Act.

 

  (g) Funds Available. Purchaser has sufficient funds, or adequate arrangements
for financing are in place to ensure that it will have sufficient funds, to pay
the aggregate Consideration under the Arrangement as provided for in this
Agreement.

 

  (h) Ownership of Vitran Shares. Other than 3,278,232 Common Shares, none of
Purchaser, Parent or their Affiliates beneficially owns any Common Shares or
securities convertible or exchangeable for Common Shares.

 

79



--------------------------------------------------------------------------------

  (i) US Securities Law Compliance.

 

  (i) Purchaser does not have, nor is it required to have, any class of
securities registered under the U.S. Exchange Act, nor is Purchaser subject to
any reporting obligation (whether active or suspended) pursuant to the Exchange
Act.

 

  (ii) Purchaser is not, and has never been, an investment company registered or
required to be registered under the Investment Company Act of 1940 of the United
States of America, as amended.

 

80